Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 1 of 42

Hofstra Law Review, Vol. 38, Iss. 2 [2009], Art. Ll]

808 HOFSTRA LAW REVIEW (Vol. 38:793

the subject matter involved in the action,’” falls within the ambit of the
duty to preserve.''? Zubulake held that the duty to preserve “extends to
those employees likely to have relevant information—the ‘key players’
in the case.”!?

Once the duty to preserve attaches, Zubulake requires that “[a]
party ... must retain all relevant documents (but not multiple identical
copies) in existence at the time the duty to preserve attaches, and any
relevant documents created thereafter,” and, as a general rule, the
preservation obligation does not apply to inaccessible backup tapes,
except in cases where “a company can identify where particular
employee documents are stored on backup tapes.”''* Then, the tapes
storing the documents of the “key players” to the existing litigation
should be preserved if the information is not otherwise available.)
Despite the recognition of Zubulake’s importance to e-discovery, in
actuality, the decision does little in the way of offering bright-line
standards, or even significant guidance, on the duty to preserve.'’°

D. Something to be Desired: E-Discovery in the Post-Zubulake Era

Following the Zubulake decision, there was hope throughout the
federal court system that parties and judges alike would have a clearer
understanding of their responsibilities relating to document preservation
in relation to ESI.!!’ After Zubulake, courts began to recognize and
impose a heightened duty on parties to preserve electronic evidence.'"®
Under this duty, once a dispute reaches the point where litigation is
reasonably anticipated, a party must put in place a “litigation hold”!””
and suspend any routine document purging system to ensure document
preservation.

Despite the attempt by the Zubulake court to clarify a party’s duty
to preserve, inconsistent decisions in its wake dashed the hope for

 

112. Jd. (quoting FED. R. Civ, P. 26(b)(1)).

113, Id.

114. dd.

Lis. dad.

116. Cf Crist, supra note 29, at 18 (noting that there was disagreement among courts as to
when the duty to preserve attaches in the wake of Zubulake).

117. See Sharon D. Nelson & John W. Simek, Spoliation of Electronic Evidence: This Way Be
Dragons, 68 TEX. B.J. 478, 478 (2005).

118. Jd. at 479.

119. A “litigation hold” is a duty placed upon organizations to suspend any document deletion
polices in order to preserve potentially relevant evidence. Zubulake, 220 F.R.D, at 218.

120. Rambus, Inc. v. Infineon Techs. AG, 222 F.R.D. 280, 295, 298 (E.D. Va. 2004) (holding
that a litigation hold should have been in place before the commencement of litigation because the
litigation was reasonably anticipated).

http://scholarlycommons.law.hofstra.edu/hir/vol38/iss2/1 1
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 2 of 42
Wright: Federal Rule of Civil Procedure 37(e): Spoiling the Spoliation Do

2009] SPOILING THE SPOLIATION DOCTRINE 809

uniformity in the federal courts.'”' What proved most problematic in the
post-Zubulake era was the rule that an obligation to preserve is triggered
at the moment when a party begins to “consider the possibility of
litigation,” which imposes too onerous a burden on corporate defendants
in light of the “constant threat of litigation facing corporate America.”!””

Thus, while the Zubulake decision seems to alleviate e-discovery
problems, the realities of electronic information storage, coupled with a
nearly perpetual threat of litigation faced by corporate defendants, make
its application infeasible in practice.’ Strict application of the Zubulake
principles would require that nearly every shred of electronic data be
saved, as corporate defendants face the reality that potential plaintiffs’
attorneys are on a seemingly constant mission to litigate.'** Viewed
through the lens of Zubulake, this essentially requires that potential
defendants place a perpetual litigation hold on document production and
retention.'”” Although a litigation hold appears reasonable in the
abstract, or when considered on a case-by-case basis, such a preservation
obligation is overly burdensome in practice.'”°

In its wake, the standard set by Zubulake has resulted in a heavily
plaintiff-friendly approach to document retention, especially considering
that corporate defendants have a “seemingly limitless obligation” to
retain documents when there is even the slightest possibility of litigation
in the future.'*”? Zubulake, then, rather than providing the clarity and
uniformity that many had initially hoped it would,’* largely seemed to
result in a “‘litigation hold’ for some corporate defendants in
perpetuity.”!”°

Consequently, courts in the wake of Zubulake did not apply the
duty to preserve and implement litigation holds in a uniform manner. In

 

121. Compare E*TRADE Sec. LLC v. Deutsche Bank AG, 230 F.R.D. 582, 588 (D. Minn.
2005) (holding that the duty to preserve attached prior to the commencement of litigation because of
the evidence’s relevance to the subject matter of the future litigation), with Treppel v. Biovail Corp.,
233 F.R.D. 363, 371 (S.D.N.Y. 2006) (holding that a party’s preservation obligations attached when
the party became aware of the filing of the complaint, because the mere existence of dispute
between the parties was not sufficient to impose reasonable anticipation of litigation on the parties).

122. Nelson & Rosenberg, supra note 19, at 29.

123. Jd. at 28.

124. fd. at31.

125. Id.

126. See, e.g., Andrew Hebl, Spoliation of Electronically Stored Information, Good Faith, and
Rule 37(e), 29 N. ILL. U. L. REV. 79, 92 (2008) (“[P]arties cannot be expected to preserve every
relevant electronic document after a preservation obligation arises. Because of the nature of
electronically stored information, [it]... places too great a burden on the parties.”’).

127. See Nelson & Rosenberg, supra note 19, at 32.

128. See Nelson & Simek, supra note 117, at 479 (“Will Zubulake’s clear reasoning and
explicit standards be heeded? Commentators . . . believe it will.”),

129. Nelson & Rosenberg, supra note 19, at 31.

Published by Scholarly Commons at Hofstra Law, 2009
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 3 of 42
Hofstra Law Review, Vol. 38, Iss. 2 [2009], Art. 11

810 HOFSTRA LAW REVIEW [Vol. 38:793

some instances, courts followed the standard set by Zubulake.'*° One
such example is Broccoli v. Echostar Communications Corp.,'*! where
the court held that the defendant’s duty to preserve was triggered when
the plaintiff employee first began to complain about sexual harassment
by his supervisor, which was eleven months before the plaintiff was
fired and fourteen months before a complaint was filed.'**

Other courts, such as the court in Treppel v. Biovail Corp.,'”
recognized the severity of the Zubulake standard on corporate
defendants and were unwilling to impose quite as heavy a burden.'**
These courts took a more narrow approach to the application of the duty
to preserve, and the court in Treppel held that a mere dispute between
the parties was insufficient to trigger the duty to preserve, as it did not
create grounds for the reasonable anticipation of litigation.'*> Instead, the
court held that the duty to preserve did not attach until the defendant
became aware of the filing of a formal complaint.'*°

When attempting to impose sanctions for the seemingly inadvertent
destruction of potential evidence resulting from adherence to corporate
document retention policies, it is necessary for courts to strike a balance
between the policies behind the Zubulake standard, favoring the wide
availability of potential evidence, with the realities of the burdens that
such a standard imposes on defendants, especially in the corporate
context.?” In E*TRADE Securities LLC v. Deutsche Bank AG,'*® the
United States District Court for the District of Minnesota held that
sanctions may be imposed for the destruction of potential evidence that
occurred before litigation commenced when that destruction is the result
of bad faith.'*? However, the court noted that, absent the destruction of
relevant paper documents by a corporate defendant, mere failure to
institute a “litigation hold” in and of itself does not suffice to constitute

 

130. See, e.g, Danis v. USN Commce’ns, Inc., 53 Fed. R. Serv. 3d (West) 828, 834-35 (N.D.
Ill. 2000) (imposing sanctions for spoliation on a party for failure to implement a suitable document
preservation program; even though the party took affirmative steps to preserve relevant evidence,
those steps were inadequate, thus warranting sanctions and serving as a strict application of the duty
to preserve relevant evidence).

131. 229 F.R.D. 506 (D. Md. 2005).

132. fd. at 511.

133. 233 F.R.D. 363 (S.D.N.Y. 2006).

134. See id. at 371.

135. dd.

136. dd.

137. See Crist, supra note 29, at 35-36; Nelson & Rosenberg, supra note 19, at 31.

138. 230 F.R.D. 582 (D. Minn. 2005).

139. dd. at 588.

http://scholarlycommons.law.hofstra.edu/hlr/vol38/iss2/1 1
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 4 of 42

Wright: Federal Rule of Civil Procedure 37(e): Spoiling the Spoliation Do

2009] SPOILING THE SPOLIATION DOCTRINE sil

bad faith.'*° This decision is an example of a court attempting to strike a
balance between Zubulake’s countervailing policies.'*!

In E*TRADE Securities, the court held that sanctions for spoliation
are appropriate when a party acted in bad faith, a finding of which can
be based on a party’s behavior with regard to its corporate document
retention policy.'”? To determine bad faith, the court considered the
reasonableness of that policy “considering the facts and circumstances
surrounding those documents, ... whether lawsuits or complaints have
been filed frequently concerning the type of records at issue,
and... whether the document retention policy was instituted in bad
faith.”!?

Because no easily applicable standards were promulgated in the
federal court system, parties remained uncertain as to precisely when the
duty to preserve potential evidence arises.’ In United States v. Arthur
Andersen, LLP,'** these problems were brought to light.'*° In this
infamous case,'*” employees of the accounting firm Arthur Andersen
were advised to shred documents on the eve of the SEC’s investigation
of the firm’s client, Enron.'** The destruction, despite the pending
investigation of Enron, was conducted based on the corporate document
retention policy in place at the firm.'”” The conflict between corporate
document retention policies and the duty to preserve potential evidence
in a foreseeable litigation is the source of the greatest confusion in terms
of the application of spoliation sanctions.’

The necessity of corporate document destruction policies is widely
recognized.'*' In Arthur Andersen, the Supreme Court noted that when

 

140. See id. at 591.

141, Jd. (citing Zubulake v. UBS Warburg LLC, 220 F.R.D, 212, 217 (S.D.N.Y. 2003)).

142. dd. at 588.

143. Jd. at 588-89 (quoting Stevenson v. Union Pac. R.R. Co., 354 F.3d 739, 747-48 (8th Cir.
2004)).

144, Crist, supra note 29, at 18.

145, 374 F.3d 281 (Sth Cir. 2004), rev’d on other grounds, 544 U.S. 696 (2005).

146. See Jeffrey S. Kinsler, Arthur Andersen and the Temple of Doom, 37 Sw, U. L. REV. 97,
107-11 (2008).

147. Id. at 97.

148. Arthur Andersen, LLP, 374 F.3d at 285-86,

149. Arthur Andersen in-house counsel Michael Odom sent an e-mail message, based on
outside counsel Nancy Temple’s advice, on October 10, 2001 that “urged Andersen personnel to
comply with the document retention policy,” and noted that if a potentially relevant document was
“destroyed in the course of normal policy and litigation is filed the next day, that’s great... we’ve
followed our own policy and whatever there was that might have been of interest to somebody is
gone and irretrievable.’” /d. at 285-86 (omission in original).

150. See Kinsler, supra note 146, at 112-15 (discussing case law with varied applications of the
duty to preserve and imposition of sanctions).

151. dd. at 111 (“Storage of documents and other records is expensive and burdensome. Thus, a
company ordinarily may destroy documents pursuant to a document retention policy that is

Published by Scholarly Commons at Hofstra Law, 2009
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 5 of 42

Hofstra Law Review, Vol. 38, Iss. 2 [2009], Art. Il

812 HOFSTRA LAW REVIEW [Vol. 38:793

such a policy is reasonable and evenly applied, it is “not wrongful for a
manager to instruct his employees to comply with a valid document
retention policy under ordinary circumstances.”'** However, when
litigation becomes foreseeable, it becomes necessary to reconcile
compliance with company policy with the duty to preserve potential
evidence, and courts will impose sanctions for parties that fail to do
sO.

Despite this recognition, different standards continued to be applied
across the federal court system, and uniformity had yet to be achieved.’
Courts across the country recognized that when a party knew or should
have known that documents might become material to litigation at some
point in the future, and nonetheless destroys them, that party “cannot
blindly destroy documents and expect to be shielded by a seemingly
innocuous document retention policy.”’*° It was against this background,
in an attempt to clarify the duty to preserve, that Rule 37(e) was adopted
into the FRCP.!*°

IV. RULE 37(e): A FEDERAL ATTEMPT AT A SOLUTION TO THE E-
DISCOVERY PROBLEM

A, Aiming for Clarity: The Backdrop of Rule 37(e),
the “Safe Harbor” Provision

Rule 37(e) was proposed by the Federal Rules Advisory Committee
as an addition to the FRCP as part of the 2007 e-discovery
amendments.'*’ It was added specifically to deal with the nuanced
problems brought about by e-discovery and the preservation obligation
in litigation.'** It was also intended to rectify the lack of clarity as to the

 

reasonable and evenly applied.”).

152. 544 U.S. 696, 704 (2005).

153. Courts have held that parties may be sanctioned for failure to preserve potential evidence
as a consequence of compliance with document retention policies based on failure to provide
notification to relevant personnel when litigation becomes foreseeable, failure to suspend the
destruction plan when litigation becomes foreseeable, and inconsistent application of said document
policy and a lack of bad faith, shown by unusual or sporadic destruction of documents associated
with a particular foreseeable litigation. See Kinsler, supra note 146, at 112-15.

154. See supra notes 117-43 and accompanying text.

155, Lewy v. Remington Arms Co., 836 F.2d 1104, 1112 (8th Cir. 1988) (citing Gumbs v. Int’!
Harvester, Inc., 718 F.2d 88, 96 (3d Cir. 1983)).

156. See infra Part IV.A.

157, Lloyd S. van Oostenrijk, Comment, Paper or Plastic?: Electronic Discovery and
Spoliation in the Digital Age, 42 Hous. L. REV. 1163, 1168-69 (2005).

158. See Memorandum from Honorable Lee H. Rosenthal, Chair, Advisory Comm. on Fed.
Rules of Civil Procedure, to Honorable David F. Levi, Chair, Standing Comm. on Rules of Practice
& Procedure 55 (May 17, 2004), available at http://www-uscourts.gov/rules/Reports/C V 5-2004. pdf.

http://scholarlycommons.law.hofstra.edu/hlr/vol38/iss2/1 1
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 6 of 42

Wright: Federal Rule of Civil Procedure 37(e): Spoiling the Spoliation Do

2009] SPOILING THE SPOLIATION DOCTRINE 813

circumstances under which it is appropriate for a court to impose
sanctions for the spoliation of potential evidence.'”

Rule 37(e) was proposed in order to achieve “the needed balance
between information preservation and continuation of business
operations.” In addition, Rule 37(e) attempted to address the prevalent
problems associated with the massive amounts of data that corporate
defendants were theoretically required to store in the interest of potential
future litigation.'*'

Prior to its implementation into the FRCP, there was a general
feeling of skepticism towards Rule 37(e).' While it was clear that
courts had not reached a consensus as to when spoliation sanctions were
appropriate, critics did not believe that Rule 37(e) offered much in the
way of providing a stricter or more easily applicable set of guidelines for
courts to follow.'® Rather, many believed that the proposed Rule would
have an insignificant impact on e-discovery.’™

At the time of its drafting, Rule 37(e) appeared to be a well-
intentioned, yet premature, attempt at a solution to e-discovery
problems.’ While it was not debated that ESI continued to have an
increasingly prominent role in discovery, this role varied from case to
case, largely as a consequence of the relatively new nature of e-
discovery.'® Consequently, rather than the adoption of a federal rule to
govern this aspect of e-discovery, it was thought that a “wait and see”
approach ought to be taken until ESI had a more clear-cut role in

 

159. Chan, supra note 101, at 820 (“[NJo federal law solely addresses the management of
electronic records retention and destruction. Companies are accountable for their own policies, yet
are still responsible for incorporating a myriad of inconsistent state and federal! laws.”).

160. Mason, supra note 86, at 786.

161. Nelson & Rosenberg, supra note 19, at 36 (“The... amendments represent a wide-
ranging effort to conform the Federal Rules of Civil Procedure to the digital age.”); Richard Marcus,
Only Yesterday: Reflections on Rulemaking Responses to E-Discovery, 73 FORDHAM L. REV. 1, 17
(2004) (acknowledging that “[e]-discovery is new, and the breadth of use of computers is also
relatively new, ... {clients and lawyers] await the decision of a judge in the future, and the judge
will be acting in an area with few landmarks”).

162. Anita Ramasastry, The Proposed Federal E-Discovery Rules: While Trying to Add
Clarity, the Rules Still Leave Uncertainty, FINDLAW, Sept. 15, 2004,
http://articles.technology.findiaw.com/2004/Sep/15/10103.html (“[Tjhe rules’ proposals as to when
sanctions can be imposed for deletion of electronic information . . . leave something to be desired.”).

163. See, eg., id.

164, See, e.g., Nelson & Rosenberg, supra note 19, at 38 (“While seemingly an important step
in the ongoing effort to reflect the impact of electronic discovery upon a litigant’s preservation
obligations, [the proposed rule] will have little, if any, practical impact upon these obligations.”).

165. See Ramasastry, supra note 162.

166. See, e.g., Hester v. Bayer Corp., 206 F.R.D. 683, 685-86 (M.D. Ala. 2001) (stating that
preservation orders and duties to preserve are unique to each case because “like snowflakes, no two
litigations are alike”); see also Hodgman, supra note 63, at 286.

Published by Scholarly Commons at Hofstra Law, 2009
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 7 of 42

Hofstra Law Review, Vol. 38, Iss. 2 [2009], Art. 11

814 HOFSTRA LAW REVIEW [Vol. 38:793

discovery.'°’ However, despite its critics, Rule 37(e) was included as

part of the 2007 e-discovery amendments to the FRCP.'™

B. Putting Policy into Practice: Understanding Rule 37(e)

At its adoption, the legal world looked to Rule 37(e) to provide
some much needed relief to e-discovery problems.'® Much of this relief
was expected to come from the “safe harbor” provision in the Rule.'”°
This provision precludes a party that destroyed data as a consequence of
the routine operation of an electronic information system, rather than as
a result of culpable, bad-faith conduct, from being sanctioned under Rule
37(b)(2) for failure to produce the documents relevant to its adversary’s
request.!7!

Much to the chagrin of its proponents, the most glaring problem
with Rule 37(e), since it has been adopted, is that it has not led to any
much needed clarity as had been its purpose.'”* One explanation for this
ineffectiveness lies within the language of the Rule.'” The Advisory
Committee notes to Rule 37(e) attempt to define the type of lost
information protected by the Rule’s safe harbor provision; it explicitly
states that Rule 37(e) is applicable if and only if the operation of the
information system was both routine and in good faith.'”

This explanation, however, has essentially proved to be circular.
Under Rule 37(e), good faith requires that a party adhere to its
preservation obligation, whereby it must intervene with any document
destruction policy and “modify or suspend certain features of that

 

167. Hodgman, supra note 63, at 286.

168. Davidovitch, supra note 3, at 1131.

169. See David Wilner, e-Discovery Worries?: Proposed Federal Rules on Electronic
Discovery May Have a Broad Impact, CORP. COUNSELOR, Nov. 2004, available at
https://www.lexisnexis.com/applieddiscovery/NewsEvents/PDFs/200411_CorpCounselor_eDiscWo
tries.pdf (stating that Rule 37(e) will deliver relief to litigants who operate sophisticated electronic
information systems in good faith, but are nonetheless held accountable if those information
systems’ routine deletion functions cause the loss of information that may be relevant to litigation).

170. Feb. R. Civ. P. 37(e) (“[A]bsent exceptional circumstances, a court may not impose
sanctions under these rules on a party for failing to provide electronically stored information lost as
a result of the routine, good-faith operation of an electronic information system.”).

171. FED. R. Civ. P. 37(e) advisory committee’s note (“Many steps essential to computer
operation may alter or destroy information, for reasons that have nothing to do with how that
information might relate to litigation. As a result, the ordinary operation of computer systems
creates a risk that a party may lose potentially discoverable information without culpable conduct on
its part. Under Rule 37(e), absent exceptional circumstances, sanctions cannot be imposed for loss
of electronically stored information resulting from the routine, good-faith operation of an electronic
information system.”(emphasis added)).

172. See supra Part UI.D.

173. See Ramasastry, supra note 162.

174. FED. R. Civ. P. 37(e) & advisory committee’s note.

http://scholarlycommons. law. hofstra.edu/hir/vol38/iss2/1 1
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 8 of 42

Wright: Federal Rule of Civil Procedure 37(e): Spoiling the Spoliation Do

2009] SPOILING THE SPOLIATION DOCTRINE 815

routine operation to prevent the loss” of potentially relevant
documentation when litigation is reasonably  foreseeable.!”
Additionally, the Advisory Committee notes state that a court should
consider a variety of factors in determining whether the destruction of
documents was in good faith.'”° This includes “the steps the party took
to comply with a court order in the case or party agreement requiring
preservation of specific electronically stored information.”!””

The language of Rule 37(e) is problematic because, once put into
practice, it offers little constructive guidance as to precisely when a party
will be relieved from sanctions due to its failure to produce evidence.!”
Additionally, it provides the opportunity for corporate defendants to
utilize the Rule’s safe harbor provision as a cushion and allow those who
are “inclined to obscure or destroy evidence of any sort...to hide
behind the shield of good faith and undue burden to protect themselves
from sanctions.”'”

Rather than giving rise to disputes over concrete issues relating to
the actual documents in question, the wording of Rule 37(e) has led to
discovery disputes over what constitutes “‘routine, good-faith
operation” in terms of properly adhering to the duty to preserve.'® Asa
result, courts must spend a great deal of time making “decisions as to
what is reasonable and what is done in good faith,” which “undermine[s]
the consistency and predictability that discovery rules generally seek to
create.”'*' In this way, Rule 37(e) runs counter to the purposes of the
FRCP.'”

A great deal of this difficulty stems from the fact that the FRCP do
not apply directly to pre-litigation conduct.’ This creates complications

 

175. Id; see also Hebl, supra note 126, at 101 (“If...a party takes affirmative, though
inadequate, steps to preserve relevant data, that party should have the protection of the safe harbor,
since taking those affirmative steps is evidence that the party did not spoliate evidence... in bad
faith.”).

176. See FED. R. Civ. P. 37(e) advisory committee’s note.

177. Id.

178. See Rachel Hytken, Comment, Electronic Discovery: To What Extent Do the 2006
Amendments Satisfy Their Purposes?, 12 LEWIS & CLARK L. REV. 875, 898 (2008).

179. Ryan J. Reaves, The Dangers of E-Discovery and the New Federal Rules of Civil
Procedure, 3 OKLA. J.L. & TECH. 32, 38-39 (2007).

180. dd. at 37.

181. dd.

182. See FED. R. Civ. P. | (stating the FRCP “should be construed and administered to secure
the just, speedy, and inexpensive determination of every action and proceeding”).

183. See ABC Home Health Servs., Inc. v. Int’l Bus. Machs. Corp., 158 F.R.D. 180, 182 (S.D.
Ga. 1994) (“Rule 37 of the Federal Rules of Civil Procedure authorizes a court to impose sanctions
for discovery abuses....In this case, Rule 37 does not directly apply because the alleged
destruction of documents took place before the action was filed and before discovery began.”).

Published by Scholarly Commons at Hofstra Law, 2009
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 9 of 42

Hofstra Law Review, Vol. 38, Iss. 2 [2009], Art. 11

816 HOFSTRA LAW REVIEW [Vol. 38:793

because the duty to preserve may arise before litigation commences.'™
In contrast, when the duty to preserve is breached after litigation has
commenced, the FRCP undoubtedly provide the authority for the court
to impose sanctions.’ However, when a violation of the duty occurs
before litigation commences, it is less clear as to whether or not Rule
37(e) may be invoked.'* Therefore, Rule 37(e) is problematic in that it
“addresses only sanctions under the federal rules, which generally do not
apply prior to commencement of litigation.”'®’ This, then, requires that a
party predict what will be discoverable before becoming involved in a
lawsuit or receiving a discovery request, rather than being provided with
guidance from the text of the FRCP.'®

Despite the hopes of the Advisory Committee, Rule 37(e) has not
offered the clear guidance that it was initially proposed to provide.'*”
The application of Rule 37(e) has resulted in confusion over its meaning,
rather than focusing on concrete disputes relating to the actual
documents in question and the imposition of spoliation sanctions. '”°
Consequently, the question must arise as to whether or not parties are
any better off since the inception of Rule 37(e) than they were prior to it.
The absence of guidance for parties that are following document
retention policies and for when a party may expect to incur spoliation
sanctions leads one to believe parties are, in fact, worse off since Rule
37(e) was enacted.'””

An unquestionable shortcoming of Rule 37(e) is the limited scope
of protection that it provides to parties. Based on the text of Rule
37(e), in order for a party’s actions to fall under the umbrella of
protection provided by the safe harbor provision,

a party to litigation must (1) have a routine operating protocol for the
storage and destruction of its electronically stored information, (2) not
delete files potentially responsive to litigation in any manner

 

184. See, e.g., Wm. T. Thompson Co. v. Gen. Nutrition Corp., 593 F.Supp. 1443, 1446 (C.D.
Cal. 1984) (stating that the parties were on notice of the litigation because of pre-litigation
correspondence between the parties, and thus the duty to preserve was triggered).

185. FED. R. Civ. P. 37(b)(2) (listing possible sanctions for failure to comply with a discovery
order).

186. See FED. R. Crv. P. 3 (stating that an action is commenced by the filing of a complaint).

187. Allman, supra note L, at 15.

188. See id. at 15-16.

189. Nelson & Rosenberg, supra note 19, at 40 (noting that the e-discovery amendments “fail
to provide litigants with the necessary guidance concerning the precise extent of electronic
discovery preservation obligations”).

190. See Davidovitch, supra note 3, at 1133-41 (discussing the intricate analysis which is
required in order to determine whether Rule 37(e) is applicable in a particular case).

191. See supra text accompanying notes 172-87.

192. See Davidovitch, supra note 3, at 1141.

http://scholarlycommons.law.hofstra.edu/hlr/vol38/iss2/11
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 10 of 42
Wright: Federal Rule of Civil Procedure 37(e): Spoiling the Spoliation Do

2009) SPOILING THE SPOLIATION DOCTRINE 817

inconsistent with its protocol, and (3) suspend the destruction protocol
with respect to any backup tapes or other storage devices that contain
files its knows may be relevant to a dispute likely to result in a
litigation.’

Thus, Rule 37(e), while it may appear on its surface to provide
broad protection to parties who inadvertently destroy ESI, in reality, the
class of those that are protected is far more restricted.’”* Instead, it
applies only to those who comply with the standards set in the text of the
Rule.

V. WHERE TO GO FROM HERE?: THE FUTURE OF RULE 37(e)

A. Taking out the Garbage: The Need for a New Rule 37(e) and an
Emphasis on the Duty to Preserve

It is clear that Rule 37(e) has not proved to offer any novel and
significant protections to parties in the digital era.'°° Because parties are
not given bright-line parameters, or even significant guidance as to when
the duty to preserve is triggered, Rule 37(e) has not functioned in a way
that coincides with the FRCP goal of “just, speedy, and inexpensive”
determination of litigations.'*? The combination of this uncertain scope
of preservation obligations and the risk of sanctions if information is not
preserved oftentimes results in an over-broad pre-litigation preservation
effort, which is extremely costly and time consuming for corporate
defendants.'”® In order for Rule 37(e) to function in a way consistent
with the purpose of the FRCP, courts must reevaluate the Rule.

Rule 37(e) states that its protection is applied “absent exceptional
circumstances.’ In terms of defining what constitutes “exceptional
circumstances,” the Judicial Conference Committee on Rules of Practice
and Procedure notes only that such an exceptional circumstance could
“permit[s] sanctions...even when information is lost because of a

 

193. Daniel R. Murray et al., Discovery in a Digital Age: Electronically Stored Information
and the New Amendments to the Federal Rules of Civil Procedure, 39 U.C.C. LJ. 509, 525-26
(2007).

194, Id. at 526.

195, dd. at 525-26.

196. See supra notes 178-95 and accompanying text.

197, Fep.R.Civ.P. 1.

198. Hebl, supra note 126, at 92.

199. Fep. R. Civ. P. 37(e) (emphasis added).

Published by Scholarly Commons at Hofstra Law, 2009
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 11 of 42
Hofstra Law Review, Vol. 38, Iss. 2 [2009], Art. 11

818 HOFSTRA LAW REVIEW [Vol. 38:793

party’s good-faith routine operation of a computer system.””” Thus, a
party loses the protection of Rule 37(e) if “exceptional circumstances”
warrant the imposition of sanctions despite satisfaction of requirements
under Rule 37(e).””

This creates a hurdle for parties that seek the protection of Rule
37(e), as it is unclear what constitutes “exceptional circumstances.”?”
Due to the absence of guidelines for applying Rule 37(e), courts are left
with “tremendous discretion” in determining proper application of the
Rule.” As presently interpreted, the “exceptional circumstances” clause
results in a bias towards parties requesting documents because of the
emphasis on the provision of remedies for innocent parties, and thus the
application of Rule 37(e) “distills’ the law regarding spoliation
sanctions.”™

Traditionally, spoliation sanctions have been imposed in order to
serve prophylactic, punitive, and remedial functions.” However, the
phrase “exceptional circumstances” allows courts to essentially discount
the mental state of the party that destroyed relevant documents.” By
giving courts the authority to find “exceptional circumstances,” Rule
37(e) may allow courts to place undue emphasis on remedying the
evidentiary playing field for the party requesting the destroyed
documents.”””

Rule 37(e) leaves unaddressed an especially vexing problem for the
courts: the destruction of documents not in bad faith, but as Rule 37(e)
states, as a consequence of the “good faith” operation of an electronic
information system.” The inadvertent destruction of evidence, despite
the lack of bad faith, may nevertheless leave the requesting party at a
disadvantage.”

 

200. SUMMARY OF THE REPORT OF THE JUDICIAL CONFERENCE COMMITTEE ON RULES OF
PRACTICE & PROC. 83 (2005), available at http://www.uscourts.gov/rules/Reports/ST09-2005.pdf#
page=168.

201. See id.

202, Hytken, supra note 178, at 895 (“[A] judge, upon a finding of ‘extraordinary
circumstances,’ can sanction a party that meets the general requirements of Rule 37. Neither the
Committee nor the courts have attempted to define this term; there is no sense of when, if, or how
this term will take on meaning.”).

203. Id. at 899.

204. Davidovitch, supra note 3, at 1141.

205. See supra text accompanying notes 42-45.

206. Davidovitch, supra note 3, at 1141.

207. See id, at 1144-42.

208. See FED. R. Civ. P. 37(e).

209. See, e.g., Pandora Jewelry, LLC v. Chamilia, LLC, No. CCB-06-3041, 2008 U.S. Dist.
LEXIS 79232, at *27-29 (D. Md. Sept. 30, 2008) (noting that despite a party’s duty to preserve, and
gross negligence, the failure to preserve evidence did not rise to the level of bad faith conduct).

http://scholarlycommons. law. hofstra.edu/hir/vol38/iss2/1 1
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 12 of 42
Wright: Federal Rule of Civil Procedure 37(e): Spoiling the Spoliation Do

2009] SPOILING THE SPOLIATION DOCTRINE 819

It is important to keep in mind what constitutes good faith; as a
general principle, it is commonly understood to be the absence of bad
faith.?'° In the context of spoliation, bad faith may be discerned from the
direct destruction of documents by a party in order to hide information
adverse to its case.”!’ Bad faith in this context may also be characterized
by “‘willful blindness,” whereby a party is aware of discoverable
evidence, but “nonetheless allows for its destruction.”?”

It is long established that courts have wide discretion in the
imposition of sanctions for spoliation.”" In using this discretion, courts
take into account both the intent and state of mind of the party that fails
to produce evidence when determining whether or not sanctions are
appropriate.”'* Under Rule 37(e), then, “courts will likely assess the
intent of a producing party . .. as well as the prejudice to the requesting
party resulting from the inability to obtain such data.””!> This is not a
novel creation of Rule 37(e).!° Rather, this is a reiteration of the
commonly accepted method for imposing spoliation sanctions.”"’

B._ Shifting the Focus to a New Solution to E-Discovery Problems

218 the court asserted

In United Medical Supply Co. v. United States,
that “spoliation sanctions spring from two main sources of authority”:”””
first, the “inherent power [of the court] to control the judicial process
and litigation, a power that is necessary to redress conduct ‘which abuses
the judicial process’”; and second, the authority given under Rule
37(b)(2) to impose sanctions in appropriate circumstances.” Using
these powers, the court must craft sanctions that are “just and

proportionate in light of the circumstances underlying the failure to

 

210. Gerseta Corp. v. Wessex-Campbell Silk Co., 3 F.2d 236, 238 (2d Cir. 1924) (“Good faith
is fidelity and honesty, and bad faith is the opposite; and the definition of one defines its antonym
by the addition of a negative.”).

211. Durrant, supra note 93, at 1819; see also Pennar Software Corp. v. Fortune 500 Sys., Ltd.,
51 Fed. R. Serv. 3d (West) 279, 286 (N.D. Cal. 2001) (finding that a party acted in bad faith by
deleting relevant webpages from a webserver and altering the server’s log files).

212. Jd. at 1819 (citing Danis v. USN Commo’ns, Inc., 53 Fed. R. Serv. 3d (West) 828, 878
(N.D. Ill. 2000)).

213. See supra Part I.D.

214. See supra Part L.D.

215. Shira A. Scheindlin & Jonathan M. Redgrave, Special Masters and E-Discovery: The
Intersection of Two Recent Revisions to the Federal Rules of Civil Procedure, 30 CARDOZO L. REV.
347, 368 (2008).

216. See supra Part U.D.

217. See supra Part ILD.

218. 77 Fed. Cl. 257 (2007).

219. Id. at 263.

220. Id. at 263-64 (citing Chambers v. NASCO, Inc., 501 U.S. 32, 45-46 (1991).

Published by Scholarly Commons at Hofstra Law, 2009
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 13 of 42
Hofstra Law Review, Vol. 38, Iss. 2 [2009], Art. 11

820 HOFSTRA LAW REVIEW (Vol. 38:793

preserve relevant evidence, as well as the punitive, prophylactic,
remedial and institutional purposes to be served by such sanctions.”*”!

In light of the multitude of factors to be taken into account, Rule
37(e) is ineffective.’** The considerations that a court must make prior to
imposing sanctions on a party already encompass the concern that fueled
the implementation of the Rule, rendering it unnecessary.””> Therefore,
Rule 37(e) should be removed from the FRCP.

The language of Rule 37(e) has been interpreted to require a
showing of intentional or reckless conduct in order for a court to impose
spoliation sanctions.”* This ensures that a party that engaged in
egregious conduct cannot invoke the protection of Rule 37(e)’s safe
harbor.”*> For example, in Arista Records LLC v. Usenet.com, Inc. ”** the
defendant party was unable to claim the protection of Rule 37(e) because
the court found that it had intentionally deleted documents from that
company’s webpage that were requested in a discovery order.””’ Despite
that the party was technically following its corporate document retention
policy, that party was not afforded the protection of Rule 37(e) because
of its willful disregard of the duty to preserve these potentially relevant
documents.””*

The “good faith” requirement in Rule 37(e) prevents precisely this
type of conduct, and, in doing so, prevents parties from using the safe
harbor as a shield for outright failure to institute a litigation hold when
the duty of preservation has attached.?” This protection is consistent
with the spoliation doctrine as it stood prior to e-discovery, because
through the Rule, courts are able to impose sanctions that are consistent
with the purposes that underlie the doctrine.”*°

 

221. /d. at 270; see also supra text accompanying notes 42-44,

222. See Davidovitch, supra note 3, at 1141-42.

223. See id at 1165.

224. See FED R. Civ. P. 37 advisory committee’s note (“The good faith requirement of Rule
37{(e)] means that a party is not permitted to exploit the routine operation of an information system
to thwart discovery obligations... .”); see also Hebl, supra note 126, at 98 (stating that case law
and committee notes “are entirely consistent with the idea that good faith requires some sort of
reckless or intentional conduct for the protection of the safe harbor to be withdrawn”).

225. See, eg., In re Krause, 367 B.R. 740, 768-69 (Bankr. D. Kan. 2007) (finding that
defendant was not entitled to safe harbor protection because he did not act in good faith when he
failed to disable the running of a file-wiping feature and then re-installed a data-erasing program
after the preservation duty had attached).

226. 608 F. Supp. 2d 409 (S.D.N.Y. 2009).

227. Id. at 438-39.

228. See id.

229. In re NTL, Inc. Sec. Litig., 244 F.R.D. 179, 198-99 (S.D.N.Y. 2007) (finding that a
party’s “utter failure to preserve documents” after receiving plaintiff's complaint warrants spoliation
sanctions because the duty to preserve had clearly attached).

230. See supra Part I1.D.

http://scholarlycommons.law.hofstra.edu/hlr/vol38/iss2/1 1
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 14 of 42

Wright: Federal Rule of Civil Procedure 37(e): Spoiling the Spoliation Do

2009] SPOILING THE SPOLIATION DOCTRINE 821

Since its adoption, Rule 37(e) has left parties in no better a position
than they were prior to the Rule’s enactment.”' The combination of both
the inherent power of the court and that of Rule 37(b)(2) provide
sufficient authority for courts to sanction parties for spoliation, even in
light of the problems created by ESI.” Under Rule 37(e), parties have
not received any protection that they would not have had absent the
Rule.”” The safe harbor provision erects a bar against parties who
engage in purposeful, bad-faith conduct and then look to use Rule 37(e)
as a shield for its bad acts; these parties, however, are already precluded
from this protection by the language of the Rule.”

In the end, the result is no different than imposition of spoliation
sanctions prior to the implementation Rule 37(e).”*° Through application
of the traditional spoliation doctrine, courts should take a willful mindset
into account, balance it against the resultant prejudice to the opposing
party, and craft a sanction based on these considerations, as is the case in
the invocation of sanctions under the traditional spoliation doctrine.”*°

Therefore, common law development of the spoliation doctrine
gives courts ample ability to impose spoliation sanctions in the pre-
litigation context, and Rule 37(b)(2) remains sufficient to sanction
parties that violate specific discovery orders. This being the case, Rule
37(e) should be removed from the FRCP. The wide discretion already
afforded to trial courts in crafting sanctions will allow for the necessary
case-by-case consideration of discovery disputes, and appellate level

 

231. See Davidovitch, supra note 3, at 1165.

232. See id.

233. See, e.g., Arista Records LLC, 608 F. Supp. 2d at 439. The defendant in Arista Records
blatantly disregarded a discovery order by willingly allowing documents that had been requested to
be deleted. /d. at 416-17. Even though this was in accordance with “company policy,” the party was
not given the protection of Rule 37(e) because of the bad faith nature of the conduct. /d. at 439.
However, absent Rule 37(e), it is likely that the outcome would have been the same based on the
court’s analysis of the party’s conduct, coupled with the remedial function served by sanctions. See
id, at 429-30.

234. See supra text accompanying notes 224-27.

235. Compare In re Krause, 367 B.R. 740, 766-69 (Bankr. D. Kan. 2007) (holding that
defendant was not entitled to the protection of Rule 37(e) because he installed software specifically
designed to delete information from his electronic storage system after he was on notice of pending
litigation), with Kucala Enters., Ltd. v. Auto Wax Co., 56 Fed. R. Serv. 3d (West) 487, 496-97
(N.D. Til 2003) (sanctioning defendant for spoliation when he purchased and utilized a software
program called “Evidence Eliminator” after he received a letter from the plaintiff regarding pending
litigation). Just as the willful, bad faith conduct in Kucala was sanctioned, so too was the analogous
conduct in Krause, despite the fact that Rule 37(e) was in place at the time Krause was decided.
This is because the bad faith nature of a party’s actions precludes that party from receiving the
protection of the safe harbor.

236. See supra Part ILD.

Published by Scholarly Commons at Hofstra Law, 2009
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 15 of 42
Hofstra Law Review, Vol. 38, Iss. 2 [2009], Art. 11

822 HOFSTRA LAW REVIEW [Vol. 38:793

review for abuse of this discretion will ensure protection against abuses
of the power to sanction.” 0

Even after the implementation of Rule 37(e), courts continue to use
common law as their main source of guidance in terms of how to best
determine whether or not the duty to preserve relevant or potentially
relevant information has attached in a particular case.”°° In Goodman v.
Praxair Services, Inc.,”* the court discusses the attachment of the duty
to preserve solely in terms of case law, without specific mention of Rule
37(e), despite the fact that the discovery dispute centers around the
deletion of back-up tapes that were requested during discovery.”

Instead of the current Rule 37(e), the problems brought about by
ESI will be most effectively resolved by creating standards for when the
duty to preserve attaches to parties in the time period before a complaint
is filed. A clearer understanding of when this duty attaches is essential
for parties involved in e-discovery.”"' This clarification is necessary so
that parties will be able to predict, with a degree of certainty, when they
must put litigation holds in place and modify their corporate document
retention policy procedures.*“” Recent case law suggests that such a
clarification has yet to come to light, and parties are essentially left in
the dark as to when the duty to preserve attaches.?”

In order to best achieve this clarification, the courts must focus on
the principles set forth in Zubulake.“* While the standard created in
Zubulake creates too onerous a burden on parties, the rationale behind
the decision provides an appropriate framework within which clearer
guidelines for the duty to preserve may be established, and courts should
use this framework to create these guidelines. In Zubulake, the court
noted that “almost everyone associated with [the plaintiff] recognized

 

237, See Hytken, supra note 178, at 900 (noting the benefits and risks of the wide discretion
afforded to judges in crafting sanctions due to the potential unfamiliarity of judges with the subject
matter).

238. See Davidovitch, supra note 3, at 1165.

239. 632 F. Supp. 2d 494 (D. Md. 2009).

240. Id. at 511-16.

241. See Hebl, supra note 126, at 104 (“Several cases have tumed almost exclusively on
whether the obligation to preserve had arisen, and thereby have continued to apply an essentially
pre-Rule 37(e) analysis, since often, no consideration of state of mind even takes place.”).

242. See id. at 104-06 (discussing case law with varied outcomes and applications of Rule
37(e) in terms of when the duty to preserve is triggered).

243. Compare Cache La Poudre Feeds, LLC v. Land O’Lakes, Inc., 244 F.R.D. 614, 621 (D.
Colo. 2007) (stating that the duty to preserve “should require more than a mere possibility of
litigation”), with Goodman, 632 F. Supp. 2d at 509 & n.7 (stating that the duty to preserve attaches
when litigation is reasonably anticipated). These cases exemplify the notion that, while courts state
when the duty to preserve relevant documents attaches, there is little predictability as to what this
means in terms of application from case to case.

244. Zubulake v. UBS Warburg LLC, 220 F.R.D. 212, 218 (S.D.N.Y. 2003).

http://scholarlycommons.law.hofstra.edu/hlr/vol38/iss2/1 1
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 16 of 42
Wright: Federal Rule of Civil Procedure 37(e): Spoiling the Spoliation Do

2009] SPOILING THE SPOLIATION DOCTRINE 823

the possibility that she might sue.”**> The recognition by those involved
in the eventual litigation was the determinative factor as to when the
court stated that the duty to preserve relevant evidence had been
triggered.7°

Courts must focus on this prong of analysis in the future. A focus
on the individuals involved in the dispute will make understanding of the
duty to preserve more manageable for parties. The duty to preserve must
be centered around the individuals that are involved in a particular
dispute, and the determination as to when the duty attaches must be
centered on when these individuals know, or reasonably should know,
that litigation is forthcoming.

An ability to predict will allow for e-discovery to comport with the
goals of the FRCP, because it will reduce the time courts must spend
making inquiries into when the duty to preserve attaches. Additionally,
with this understanding, corporate parties will be better able to engage in
more efficient self-modification of document retention policies in a
conscious effort to reduce the possibilities of invocations of spoliation
sanctions. This in turn will better serve the goals of the judicial system
as a whole, as it will promote the wide availability of evidence.”

VI. CONCLUSION

The exponential increase in the use of technology in these modern
times has certainly left discovery wrought with confusion. Courts have
been, and remain to be, perplexed as to how to reconcile the massive
data storage capabilities of contemporary electronic information systems
both with the traditional spoliation doctrine and within the parameters of
FRCP." The task of imposing sanctions in order to protect the integrity
of the American legal system, while simultaneously taking into
consideration the onerous burden that a duty to preserve potentially
relevant evidence in litigation may impose on a party is no doubt an
exceedingly difficult one, especially in light of the changes that
technology has bestowed on discovery.

Rule 37(e) was adopted into the FRCP as an attempted solution to
this quandary.” However, the Rule, as evidenced in its interpretation
and application, does no more than reiterate the policies behind the

 

245. Id. at 217.

246. Jd. (noting that the preservation obligation attached because the “relevant people” were
aware of the possibility of litigation).

247, See Crist, supra note 29, at 43 (stating that the American justice system is based on the
idea that both sides have the ability of “obtaining and presenting relevant evidence”).

248. See van Oostenrijk, supra note 157, at 1170-71.

249. Id. at 1168.

Published by Scholarly Commons at Hofstra Law, 2009
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 17 of 42
Hofstra Law Review, Vol. 38, Iss. 2 [2009], Art. 11

824 HOFSTRA LAW REVIEW [Vol. 38:793

traditional spoliation doctrine.*°° That being the case, Rule 37(e) should
be removed from the FRCP, and the traditional spoliation doctrine
should instead govern the imposition of these sanctions. In its place, a
reconfigured analysis of the aforementioned e-discovery problems must
take place. The focus must shift to effectuating a more standardized
statement of the point at which the duty of a party to preserve potentially
relevant evidence to litigation attaches. Once this is done, the problems
created when documents are inadvertently destroyed through the use of
electronic information systems will be lessened, and courts will be able
to take control of discovery, despite the enormous impact brought on by
technology.

Nicole D. Wright*

 

250, See text accompanying notes 213-17.

* J.D., 2010. 1 would like to thank the members of the Hofstra Law Review, especially Sean
Doherty, Lisa Fortin, Michael de Matos, Alison Sablick, Danielle Nunziato, David Bamdad, Brenda
Guiliano, and Rachael Ringer, for your support, assistance, and most importantly, friendship
throughout the editorial process. A special thank you also to Justin Levy for your impeccable
attention to detail, uncanny ability to notice italicized punctuation marks, and consistent humor
during the Note-writing process. Additionally, thank you to Professor Frank Gulino for your ever-
careful editorial eye, and for your consistent guidance throughout my tenure at Hofstra University
School of Law. Finally, I would like to dedicate this Note to my two brothers and especially to my
parents, for your unconditional love and support in all that I do.

http://scholarlycommons.law.hofstra.edu/hlr/vol38/iss2/1 1
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 18 of 42

Reference 7 - Statements and Perjury
overview of federal criminal law
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 19 of 42

    
    

} zan\ Congressional —
a4a* Research Service
‘ wy Informing the legislative debate since 1914

  

 

False Statements and Perjury: An Overview of
Federal Criminal Law

Charles Doyle
Senior Specialist in American Public Law
May 11, 2018
Congressional Research Service
7-5700
WWW.CIS.2Z0V
98-808
CRS REPORT

Prepared for Members and
Committees of Congress

 
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 20 of 42

False Statements and Perjury: An Overview of Federal Criminal Law

Summary

Federal courts, Congress, and federal agencies rely upon truthful information in order to make
informed decisions. Federal law therefore proscribes providing the federal courts, Congress, or
federal agencies with false information. The prohibition takes four forms: false statements;
perjury in judicial proceedings; perjury in other contexts; and subornation of perjury.

Section 1001 of Title 18 of the United States Code, the general false statement statute, outlaws
material false statements in matters within the jurisdiction of a federal agency or department. It
reaches false statements in federal court and grand jury sessions as well as congressional hearings
and administrative matters but not the statements of advocates or parties in court proceedings.
Under Section 1001, a statement is a crime if it is false, regardless of whether it is made under
oath.

In contrast, an oath is the hallmark of the three perjury statutes in Title 18. The oldest, Section
1621, condemns presenting material false statements under oath in federal official proceedings.
Section 1623 of the same title prohibits presenting material false statements under oath in federal
court proceedings, although it lacks some of Section 1621’s traditional procedural features, such
as a two-witness requirement. Subornation of perjury, barred in Section 1622, consists of
inducing another to commit perjury. All four sections carry a penalty of imprisonment for not
more than five years, although Section 1001 is punishable by imprisonment for not more than
eight years when the offense involves terrorism or one of the various federal sex offenses. The
same five-year maximum penalty attends the separate crime of conspiracy to commit any of the
four substantive offenses.

A defendant’s false statements in the course of a federal criminal investigation or prosecution may
also result in an enhanced sentence under the U.S. Sentencing Guidelines for the offense that was
the subject of the investigation or prosecution.

This report is available in abbreviated form—without footnotes, quotations, or citations—as CRS
Report 98-807, False Statements and Perjury: A Sketch of Federal Criminal Law.

 

Congressional Research Service
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 21 of 42

False Statements and Perjury: An Overview of Federal Criminal Law

Contents
Tintroduction oo... cccsseesesesesscesescesesseeesaessesseevesssssssecsevsssessesesseseesesescsecsscsearenseecsessessesesseeesessaneacenses 1
False Statements (18 U.S.C. § LOO). cccccccccsecscsscsecscsseserscsesecsecsscsecsssesssseusscessessesseesssuesssarsecnseats 1
Element... sesecescteesecseceeseeseeecsesecsssseesesessesseseseseesesecsessessessseessscascsasassecnecsesnsnessessenecsevssas 2
WOCVEL ee eeeeecenseserseecaeerceesoceeeseesesessecsesecsesaseecsesacsteceeaseeesecsesseeeecasacsasesecseasesssssseesseeeeens 2
Within the Jurisdiction ....c.ccccccsscssessessesscsscssccsesssecessessessscseceeecseseeseeceecessesssssessssasecssceeensss 3
Knowingly and WillfULy 0... cc ececesscssessesscssssessecsecsesessesssesseecsscescesecsusssssucnevaseasenseats 4
Mattertality 0... ceesescesesseseessseeseseesesscseeseseessessnecsesaseessesaesseesssscesseasssesssescsecsesessessssecnevuenes 4
Concealment, False Statements, and False Writings........cccccsccccscsscssssessetsersescressesscsssessess 5
Perjury Generally (18 U.S.C. § 1621) ccc ccccscsssssessecsssecsssesseseesecscsecsessesscsessecsecsecssseseeevaneecsesns 6
Testimonial Perjury Generally (18 U.S.C. § L621(1)) occ ccccsccesecssesecsscssseseessenessessesssarerensnees 6
WHOCVEL ee eeccssnsssescsseescsecseeseeesseseseeaessensesensessecessssesessessesaessenscsecescsesscascsessssevatansneeasieens 7
WIILPULLY oe ceeceseseeeescerecsesevecsesevssseeesessssenssssseseeseesessesesaesesessauscsesesseeesaeeesesseseseeeees 7
Having Taken An Oath... cccceeeessessssessesecsensessssessssesessssssesssesesacvsessssecaseneveseessunessssseseneess 8
False... seccccecescsceseeeeseesesceeesseecesceseseesessesessevseseesessssesecsevsssessessscaaseesascaesessscsecessesersesssssssesseas 8
Matterialitty... ee ce cescccssessceceneeseeesseeeceessesecaessesecsecseeseaeseesessessessssssassssaeeacsessessesscsenessenees 9
Defenses... ecccccsccssescecsesssesseeeesecsseceseescuesseescnssaesessensesesaessesscesessessesssacaecsessssacsenessesesseses 10
False Writings as Perjury Generally (18 U.S.C. § 1621(2))...cccccccscsenscsssscrscesssesesevetssseneans 10
Perjury in a Judicial Context (18 U.S.C. § 1623) ...cccccccssescsesesssseneesssecsssscsesscscsseessssesaseeeteeecseees 11
WHOCVEL os ceecceeescncesceceseesescenscscsecsessseeesevsssescesscsesaesessesessesssescsasssseesacaessesiesssssesesstsesneeeeecasees 13
Under Oath or Its Equivalent: Court or Grand Jury ...cccccccccceccescssstessecsessesecssseeessssesssssesseees 13
False or Inconsistent... ccccceeccesesseseessseessecsevsesececseesesecsessessssassacsessscassesecsseeeacssuecsesseaeners 13
Matteriality 0.0 cc ccseecessesceecsenecseesesesaecessesseseesesseseeseeseseaessesesesssseessseesseeseeseassaessesesssessarenes 15
Defenses ......ecsceecesceseecessesssesssessseeseseesessesesceassessceasseesseacasescsessesseseseseseeuecsessssscsssaseussusessssessecsees 16
Subornation of Perjury (18 U.S.C. § 1622) oo cccccseescssseessseseecseeeesesecsessssesececseassessescsessecseseees 17
Conspiracy (18 U.S.C. § 371) eccccecscccsscsecsscssesscrsccsssseesecsesssssesstcssceecscsecaucsucsucsessusseesessseeseaees 18
Perjury as a Sentencing Factor (U.S.S.G. § 3C 1.1) .cccccccccescseseseesesscsessescsscsssssscseseeseseenecsenessenees 18
Contacts
Author Contact Information 20... cecccccccccsscssesseseseesseseseesessssececesesssassecsecsscneseesscseseessessssesasensssssensvas 21

 

Congressional Research Service
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 22 of 42

False Statements and Perjury: An Overview of Federal Criminal Law

Introduction

Lying, or making a false statement, is a federal crime under a number of circumstances. It is a
federal crime to make a material false statement in a matter within the jurisdiction of a federal
agency or department.' Perjury is also a federal crime. Perjury is a false statement made under
oath before a federal tribunal or official.’ Moreover, some false certifications are punishable as
perjury by operation of a federal statute.’ Subornation of perjury is inducing someone else to
commit perjury. It, too, is a federal crime if the perjury induced is a federal crime.‘ Finally,
conspiracy to commit any these underlying crimes is also a separate federal crime.” Moreover, a
defendant under investigation or on trial for some other federal offense may find upon conviction
his sentence for the underlying offense enhanced as a consequence of a false statement he made
during the course of the investigation or trial. This is an overview of federal law relating to the
principal false statement and to the three primary perjury statutes.

False Statements (18 U.S.C. § 1001)

The principal federal false statement statute, 18 U.S.C. § 1001, proscribes false statements,
concealment, or false documentation in any matter within the jurisdiction of any of the three
branches of the federal government.° It applies generally within the executive branch.’ Within the
judicial branch, it applies to all but presentations to the court by parties or their attorneys in
judicial proceedings.* Within the legislative branch, it applies to administrative matters such as

 

'I8US.C. § LO0L.
7 18 U.S.C. §§1621, 1623.
318 U.S.C. §§1621, 1623.
418 U.S.C. § 1622.
° 18 U.S.C. § 371.

° There are scores of more limited false statement statutes that relate to particular agencies or activities and include

8 U.S.C. § 1160(b)(7)(A) (applications for immigration status); 15 U.S.C. § 158 (China Trade Act corporate
personnel); 15 U.S.C. § 645 (Small Business Administration); 15 U.S.C. § 714m (Commodity Credit Corporation);

16 U.S.C. § 831t (TVA); 18 U.S.C. § 152 (bankruptcy); 18 U.S.C. § 287 (false or fraudulent claims against the United
States); 18 U.S.C. § 288 (postal losses); 18 U.S.C. § 289 (pensions); 18 U.S.C. § 541 (entry of goods falsely classified);
18 U.S.C. § 542 (entry of goods by means of false statements); 18 U.S.C. § 550 (refund of duties); 18 U.S.C. § 1003
(fraudulent claims against the United States); 18 U.S.C. § 1011 (federal land bank mortgage transactions); 18 U.S.C.

§ 1014 (loan or credit applications in which the United States has an interest); 18 U.S.C. § 1015 (naturalization,
citizenship or alien registry); 18 U.S.C. § 1019 (false certification by consular officer); 18 U.S.C. § 1020 (highway
projects); 18 U.S.C. § 1022 (false certification concerning material for the military); 18 U.S.C. § 1027 (ERISA);

18 U.S.C. § 1542 (passport applications); 18 U.S.C. § 1546 (fraud in connection with visas, permits and other
documents); 22 U.S.C. § 1980 (compensation for loss of commercial fishing vessel or gear); 22 U.S.C. § 4221
(American diplomatic personnel); 22 U.S.C. § 4222 (presentation of forged documents to United States foreign service
personnel); 42 U.S.C. § 408 (old age claims); 42 U.S.C. § 1320a-7b (Medicare).

718 U.S.C. § 1001(a) (“Except as otherwise provided in this section, whoever, in any matter within the jurisdiction of
the executive, legislative, or judicial branch of the Government of the United States, knowingly and willfully - (1)
falsifies, conceals, or covers up by any trick, scheme, or device a material fact; (2) makes any materially false,
fictitious, or fraudulent statement or representation; or (3) makes or uses any false writing or document knowing the
same to contain any materially false, fictitious, or fraudulent statement or entry;

shall be fined under this title, imprisoned not more than 5 years ...”).

® 18 U.S.C. § 1001(b) (“Subsection (a) does not apply to a party to a judicial proceeding, or that party's counsel, for
statements, representations, writings or documents submitted by such party or counsel to a judge or magistrate in that

proceeding.”’).

 

Congressional Research Service 1
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 23 of 42

False Statements and Perjury: An Overview of Federal Criminal Law

procurement,’ as well as to “any investigations and reviews, conducted pursuant to the authority
of any committee, subcommittee, commission, or office of the Congress consistent with
applicable rules of the House or Senate.”"”

In outline form, Section 1001(a) states:
I. Except as otherwise provided in this section,

II. whoever,

UI. in any matter within the jurisdiction of the executive,
legislative, or judicial branch of the Government of the
United States,

IV. knowingly and willfully—

V. a. falsifies, conceals, or covers up by any trick, scheme, or device a material fact;
b. makes any materially false, fictitious, or fraudulent statement or representation; or
c. makes or uses any false writing or document knowing the same to contain any
materially false, fictitious, or fraudulent statement or entry;

shall be fined under this title, imprisoned not more than 5 years or, if the offense involves
international or domestic terrorism (as defined in section 2331), imprisoned not more than 8
years, or both. If the matter relates to an offense under chapter 109A [sexual abuse], 109B
[sex offender registration], 110 [sexual exploitation], or 117 [transportation for illicit sexual
purposes], or section 1591 [sex trafficking], then the term of imprisonment imposed under
this section shall be not more than 8 years.'!

Elements

Whoever

The Dictionary Act provides that “in determining the meaning of any Act of Congress, unless the
context indicates otherwise ... the word[] ... ‘whoever’ include/s] corporations, companies,
associations, firms, partnerships, societies, and joint stock companies, as well as individuals

..”” “Includes” is usually a “but-not-limited-to” word. As a general rule, use of the word
“includes” means that the list that it introduces is illustrative rather than exclusive.'* The
government has convicted corporations under Section 1001 which confirms that the section’s
prohibitions are not confined to individuals, that is, the section is not one where “the context
indicates otherwise.”

 

° 18 U.S.C. § 1001(c)(1) (“With respect to any matter within the jurisdiction of the legislative branch, subsection

(a) shall apply only to - (1) administrative matters, including a claim for payment, a matter related to the procurement
of property or services, personnel or employment practices, or support services, or a document required by law, rule, or
regulation to be submitted to the Congress or any office or officer within the legislative branch.”).

MISUS.C. § L001 (c)(2) (“With respect to any matter within the jurisdiction of the legislative branch, subsection

(a) shall apply only to ... (2) any investigation or review, conducted pursuant to the authority of any committee,
subcommittee, commission or office of the Congress, consistent with applicable rules of the House or Senate.”).

IS ULS.C. § L001 (a).
2 1 U.S.C. § 1 (emphasis added).

'3 Samantar v. Yousuf, 560 U.S. 305, 317 (2010); United States v. Lange, 862 F.3d 1290, 1295 (11th Cir. 2017); United
States v. Vargas-Garnica, 332 F.34d 471, 474 (7th Cir. 2003).

'4 United States v. Automated Medical Laboratories, Inc., 770 F.2d 399, 406-408 (4th Cir. 1985); United States v.
(continued...)

 

Congressional Research Service 2
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 24 of 42

False Statements and Perjury: An Overview of Federal Criminal Law

Within the Jurisdiction

A matter is within the jurisdiction of a federal entity when it involves a matter “confided to the
authority of a federal agency or department ... A department or agency has jurisdiction, in this
sense, when it has power to exercise authority in a particular situation. Understood in this way,
the phrase ‘within the jurisdiction’ merely differentiates the official, authorized functions of an
agency or department from matters peripheral to the business of that body.” '° Several courts have
held that the phrase contemplates coverage of false statements made to state, local, or private
entities relating to matters that involve federal funds or regulations.'®

Section 1001(b) creates an exception, a safe harbor for statements, omissions, or documentation
presented to the court by a party in judicial proceedings. The exception covers false statements
made to the court even if they result in the expenditure of executive branch efforts.'’ The
exception also includes false statements of indigency filed by a defendant seeking the appoint of
counsel,'’ and perhaps a defendant’s false statement in a probation officer’s presentence report,”
but not false statements made by one on supervised release to a probation officer.”

Section 1001’s application to matters within the jurisdiction of the legislative branch is confined
to two categories of false statements. One proscribes false statements in matters of legislative

 

(...continued)

Richmond, 700 F.2d 1183, 1195 n.7 (8th Cir. 1983); United States v. lonia Management S.A., 526 F. Supp. 2d 319, 327
(D. Conn, 2007).

'S United States v. Rodgers, 466 U.S. 475, 479 (1984); United States v. Pinson, 860 F.3d 152, 170-71 (4th Cir. 2017);
United States v. Rahman, 805 F.3d 822, 836-37 (6th Cir. 2015); United States v. Clark, 787 F.3d 451, 459 (7th Cir.
2015).

'§ Pinson, 860 F.3d at 170-71 (submission of false pay applications to a local housing agency that dispensed funds
under a House and Urban Development grant); Rahman, at 836-37 (false statements to a state deputy fire marshal in the
course a joint state-federal fire investigation); Clark, 787 F.3d at 459 (false payroll reports submitted to state
transportation agency in connection with a federally-funded highway project); United States v. Ford, 639 F.3d 718, 720
(6th Cir. 2011) (‘Jurisdiction may exist when false statements were made to state or local government agencies
receiving federal support or subject to federal regulation.”’); United States v. Starnes, 583 F.3d 196, 208 (3d Cir. 2009)
(“Indeed, it is enough that the statement or representation pertain to a matter in which the executive branch has the
power to exercise authority ... HUD, an agency within the executive branch, provided the funding for the Donoe project
to VIHA and had the power to exercise authority over the project, had it chosen to do so.”); United States v. Taylor,
582 F.3d 558, 563 (Sth Cir. 2009) (“The term ‘jurisdiction’ merely incorporates Congress’ [s] intent that the statute
apply whenever false statements would result in the perversion of the authorized functions of a federal department or
agency.”); United States v. White, 270 F.3d 356, 363 (6th Cir. 2001) (‘We have in the past looked to whether the entity
to which the statements were made received federal support and/or was subject to federal regulation.”); United States v.
Davis, 8 F.3d 923, 929 (2d Cir. 1993) (“In situations in which a federal agency is overseeing a state agency, it is the
mere existence of the federal agency’s supervisory authority that is important to determining jurisdiction.”); but see
United States v. Blankenship, 382 F.3d 1110, 1139, 1141 (11th Cir. 2004) (emphasis in the original) (“The clear,
indisputable holding of Lowe is that a misrepresentation made to a private company concerning a project that is the
subject of a contract between that company and the federal government does not constitute a misrepresentation about a
matter within the jurisdiction of the federal government ... Because neither Lowe not its central holding has ever been
overruled ... it remains good law.”).

'7 United States v. Bankston, 820 F.3d 215, 222, 229-31 (6th Cir. 2016).

'8 United States v. McNeil, 362 F.3d 570, 573 (9th Cir. 2004) (but observing that “[s]ubmitting a false CJA-23 form
may subject a defendant to criminal liability under other statutes, for example, under 18 U.S.C. § 1621, the general
statute on perjury, or 18 U.S.C. § 1623, which punishes the making of a false material declaration in any proceeding,
before, or ancillary to, any court”).

'9 United States v. Horvath, 492 F.3d 1075, 1078-1081 (9th Cir. 2007), but see United States v. Manning, 526 F.3d 611,
619-21 (10th Cir. 2008).

°° United States v. Vreeland, 684 F.3d 653, 664-65 (6th Cir. 2012).

 

Congressional Research Service 3
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 25 of 42

False Statements and Perjury: An Overview of Federal Criminal Law

branch administration and reaches false statements made in financial disclosure statements.”' The
other proscribes false statements in the course of congressional investigations and reviews, but
does not reach false statements made concurrent to such investigations or reviews.”

Knowingly and Willfully

Section 1001 requires the government to prove that the defendant acted “knowingly and
willfully.” It requires the government to show the defendant knew or elected not to know that the
statement, omission, or documentation was false and that the defendant presented it with the
intent to deceive.”? The phrase “knowingly and willfully” refers to the circumstances under which
the defendant made his statement, omitted a fact he was obliged to disclose, or included within
his documentation, that is, “that the defendant knew that his statement was false when he made it
or — which amounts in law to the same thing — consciously disregarded or averted his eyes from
the likely falsity.”** Although the offense can only be committed “knowingly and willfully,” that
is, with the knowledge that it was unlawful,”* the prosecution need not prove that the defendant
knew that his conduct involved a “matter within the jurisdiction” of a federal entity,” nor that he
intended to defraud a federal entity.”’

Materiality

Prosecution for a violation of Section 1001 requires proof of materiality, as does conviction for
perjury, and the standard is the same: the statement must have a “natural tendency to influence, or
be capable of influencing the decisionmaking body to which it is addressed.””® There is no need
to show that the decision maker was in fact diverted or influenced.”

 

“1 18 U.S.C. § 1001(c)(1); United States v. Menendez, 137 F. Supp. 3d 688, 693 (D.N.J. 2015).
2 18 U.S.C. § L001 (c)(2); United States v. Pickett, 353 F.3d 62, 69 (D.C. Cir. 2004).

3 United States v. Boffil-Rivera, 607 F.3d 736, 741 (11th Cir. 2010) (“For purposes of the statute, the word ‘false’
requires an intent to deceive or mislead.”); United States v. Starnes, 583 F.3d 196, 210 (3d Cir. 2009) (“In general,
‘knowingly’ requires the government to prove that a criminal defendant had knowledge of the facts that constitute the
offense ... willfully ... usually requires the government to prove that the defendant acted not merely voluntarily, but
with a bad purpose, that is, with knowledge that his conduct was, in some general sense, unlawful.”).

*4 United States v. Zhen Zhou Wu, 711 F.3d 1, 28 (Ist Cir. 2013); see also United States v. Hsia, 176 F.3d 716, 721-22
(D.C. Cir. 1999); United States v. Hoover, 175 F.3d 564, 571 (7th Cir. 1999).

*5 United States v. Phillipos, 849 F.3d 464, 476 (Ist Cir. 2017) (quoting Bryan v. United States, 524 U.S. 184, 191-92
(1998) (‘The Supreme Court has made it clear that ‘in order to establish a willful violation ofa statute, the Government
must prove that the defendant acted with knowledge that his conduct was unlawful.”).

*6 United States v. Yermian, 468 U.S. 63, 75 (1984); United States v. Gonzales, 435 F.3d 64, 72 (1* Cir. 2006).
"7 Id. at 72; Starnes, 583 F.3d at 212 n. 8.

8 United States v. Gaudin, 515 U.S. 506, 509 (1995); United States v. Wilson, 879 F.3d 795, 807 (7th Cir. 2018);
Williams v. United States, 758 F.3d 708, 718 (1st Cir. 2017); United States v. Clay, 832 F.3d 1259, 1309 (11th Cir.
2016); United States v. Robinson, 809 F.3d 991, 999 (8th Cir. 2016); United States v. Litvak, 808 F.3d 160, 170 (2d
Cir. 2015).

° Clay, 832 F.3d at 1309 (“A false statement can be material even if the decision maker actually knew or should have
known that the statement was false or even if the decision maker did not actually rely on the statement.”), Robinson,
809 F.3d at 999; United States v. Mehanna, 735 F.3d 32, 54 (1st Cir. 2013) (“Where a defendant’s statements are
intended to misdirect government investigators, they may satisfy the materiality requirement of [§]1001 even if they
stand no chance of accomplishing their objective. This principle makes eminently good sense: it would stand reason on
its head to excuse a defendant’s deliberate prevarication merely because his interrogators were a step ahead of him.”);
United States v. King, 735 F.3d 1098, {108 (9th Cir. 2013).

 

Congressional Research Service 4
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 26 of 42

False Statements and Perjury: An Overview of Federal Criminal Law

Concealment, False Statements, and False Writings

Section 1001’s false statement element is in fact three alternative elements that encompass
concealment, false statements and false writings.

Subsection 1001(a)(1)(concealment) applies to anyone who “falsifies, conceals, or covers up by
any trick, scheme, or device a material fact.” Although the requirement does not appear on the
face of the statute, prosecutions under Subsection 1001(a)(1) for concealment must also prove the
existence of a duty or legal obligation not to conceal.*” A federal employee’s general ethical
obligation to “disclose waste, fraud, abuse, and corruption to appropriate authorities,” however,
will “not support a conviction under § 1001(a)(1).”""

Subsection 1001(a)(2)(false statements) applies to anyone who “makes any material false,
fictitious, or fraudulent statement or representation.” Conviction requires that the defendant knew
that his statement or documentation was false, that is, it was not true.*” It follows that a
defendant’s response to a question that is so fundamentally ambiguous cannot provide the basis
for a conviction under Subsection 1001(a)(2).°

Section 1001{a)(2) recognizes few defenses other than the government’s failure to prove one or
more of its elements. For instance, “there is no safe harbor for recantation or correction of a prior
false statement that violates [Section] 1001.’"* Under an earlier version of Section 1001, several
lower federal courts recognized an “exculpatory no” doctrine under which Section 1001 did not
reach a defendant’s simple false denial to a law enforcement officer’s incriminating question.”
The Supreme Court repudiated the doctrine “[b]ecause the plain language of [then] § 1001 admits
of no exception for an ‘exculpatory no ... .” Defendants have been largely unable to bring about
recognition of an exculpatory no doctrine under Section 1001’s current language, although the
section’s breadth occasionally seems to cause judicial discomfort.*°

 

3° United States v. White Eagle, 721 F.3d 1108, 1116-18 (9th Cir. 2013) (“[A] conviction under § 1001(a)(1) is proper
where a statute or government regulation requires the defendant to disclose specific information to a particular person
or entity”); United States v. Safavian, 528 F.3d 957, 964 (D.C. Cir. 2008) (“As Safavian argues and as the government
agrees, there must be a legal duty in order for there to be a concealment offense in violation of §1001(a)(1)”); United
States v. Stewart, 433 F.3d 273, 318-19 (2d Cir. 2006); United States v. Moore, 446 F.3d 671, 678-79 (7th Cir. 2006);
United States v. Gibson, 409 F.3d 325, 333 (6th Cir. 2005).

3! White Eagle, 721 F.3d at 1116-18 (quoting 5 C.F.R. § 2635.101(b)(11)) and citing Safavian, 529 F.3d at 964.

>? United States v. Stacks, 821 F.3d 1038, 1044 (8th Cir. 2016) (“To establish a violation of 18 U.S.C. § 1001 [(a)(2)],
the government must prove that “(1) the defendant made a statement; (2) the statement was false, fictitious, or
fraudulent ... A statement is ‘false’ if it contains ‘factual misrepresentations.””); United States v. Rahman, 805 F.3d
822, 836 (7th Cir, 2015); United States v. Castro, 704 F.3d 125, 139 (3d Cir. 2013).United States v. Good, 326 F.3d
589, 592 (4th Cir. 2003) (“The principle articulated in Bronston holds true for convictions under Section 1001... We
cannot uphold a conviction ... where the alleged statement forming the basis of a violation of Section 1001 is true on its
face.”).

3 United States v. Schulte, 741 F.3d 1141, 1150 (Oth Cir. 2014) (“[A] fundamental ambiguity cannot be the basis for a
false statement conviction because a person cannot knowingly give a false reply to a question that defies interpretation
despite its context.”); United States v. Hatch, 434 F.3d 1, 4-5 (1st Cir. 2006); United States v. Culliton, 328 F.3d 1074,
1078 (9th Cir. 2003); United States v. Good, 326 F.3d 589, 592 (4th Cir. 2003).

4 United States v. Dooley, 578 F.3d 582, 592 (7th Cir. 2009); United States v. Stewart, 433 F.3d 273, 318 (2d Cir.
2006) (citing United States v. Sebaggala, 256 F.3d 59, 64 (1st Cir. 2001); United States v. Meuli, 8 F.3d 1481, 1486-
487 (10th Cir. 1993); and United States v. Fern, 696 F.2d 1269, 1275 (11th Cir. 1983)).

55 Brogan v. United States, 522 U.S. 398, 401 (1998) (listed examples).

3° United States v. Phillipos, 849 F.3d 464, 475 & n. 2 (Ast Cir. 2017) (footnote 2 of the court’s opinion in brackets;
underlining in the original) (“Phillipos develops no argument as to how some version of the ‘exculpatory no° lives on in

the current version of section 1001. [We note that the ‘exculpatory no’ doctrine was, in many circuits, based on an
(continued...)

 

Congressional Research Service 5
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 27 of 42

False Statements and Perjury: An Overview of Federal Criminal Law

Section 1001(a)(3)(written false statements) covers written false statements and applies to anyone
who “makes or uses any false writing or document knowing the same to contain any materially
false, fictitious, or fraudulent statement or entry.” In order to establish a violation of Subsection
1001(a)(3), the government must prove the defendant “rendered a statement that: (1) is false, (2)
is material, (3) is knowingly and willfully made, and (4) concerns a matter within the jurisdiction
of a federal” entity.*’

Perjury Generally (18 U.S.C. § 1621)

Testimonial Perjury Generally (18 U.S.C. § 1621(1))

As noted earlier, there are three primary perjury statutes. Each involves a statement or writing

offered under oath or its equivalent. One proscribes two forms of perjury generally.** A second
proscribes perjury before a court or grand jury.*” A third proscribes subornation of perjury that
consists of arranging for someone else to commit perjury.”

Section 1621 is the first of these and consists of two offenses, one for testimony and the other
written statements. The testimonial proscription provides:

I. Whoever having taken an oath
Il. before a competent tribunal, officer, or person,
III. in any case in which a law of the United States authorizes an oath to be administered,

IV. a. that he will
i. testify,
ii. declare,
ili. depose, or
iv, certify truly, or
b. that any written

 

(...continued)

implied material requirement that we ... read into the earlier version of section 1001. Brogan did away with the
doctrine due to the absence of a textual basis for it in an earlier version of section 1001 ... In 1996, however, Congress
added the statute’s current materiality requirement for the express purpose of resolving the ‘conflict among circuit as to
whether material is an element of the false statements prohibition ... Several of our sister circuits have since held, albeit
with little analysis, that Brogan precludes application of the ‘exculpatory no’ doctrine under the amended statute,
notwithstanding that it contains an express materiality requirement. See e.g., United States v. Watkins, 691 F.3d 841,
852 (6th Cir. 2012); United States v. Ali, 508 F.3d 136, 153 (3d Cir. 2007).]’”); see also United States v. Binette, 945 F.
Supp. 2d 223, 230 (D. Mass. 2013) (“The implications of the government’s argument here chills the blood. Someone
receives a call, with no prior warning, in the middle of the work day. During this unrecorded call, individuals who
purport to be government officials pepper him with questions. The recipient of the call, unsure who these questioners
really are, dodges and prevaricates. Without even the opportunity to argue that he did not trust the identity of his
interrogators and therefore chose not be truthful, the recipient of the call faces a potential five-year prison sentence for
making false statements. A conviction in these circumstances would disregard the requirement of 18 U.S.C. § 1001 that
a defendant’s conduct be knowing and willful. More fundamentally, it would ignore the bedrock proposition that an
individual should not be punished when he has done nothing wrong.”).

37 United States v. Clark, 787 F.3d 451, 459 (7th Cir. 2015); United States v. Blankenship, 382 F.3d 1110, 1131-132
(1 1th Cir. 2004); United States v. McGauley, 279 F.3d 62, 69 (Ist Cir. 2002).

3 18 U.S.C. § 1621.
% 18 U.S.C. § 1623.
18 U.S.C. § 1622.

 

Congressional Research Service 6
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 28 of 42

False Statements and Perjury: An Overview of Federal Criminal Law

i. testimony,
ii. declaration,
iii. deposition, or
iv. certificate
by him subscribed, is true,

V. willfully and contrary to such oath

VI. a. states or
b. subscribes
any material matter which he does not believe to be true; or

is guilty of perjury and shall, except as otherwise expressly provided by law, be fined under
this title or imprisoned not more than five years, or both. This section is applicable whether
the statement or subscription is made within or without the United States.”

The courts generally favor an abbreviated encapsulation such as the one the Supreme Court
provided in United States v. Dunnigan: “A witness testifying under oath or affirmation violates
this section if she gives false testimony concerning a material matter with the willful intent to
provide false testimony, rather than as a result of confusion, mistake, or faulty memory.”

Whoever

The term “whoever” ordinarily encompasses individuals as well as entities, such as corporations,
unless the context of the statute in which the term is used suggests a contrary congressional
intent.’ As a general rule, a corporation is liable for the crimes of its employees, officers, or
agents committed within the scope of their authority and at least in part for the benefit of the
corporation.’ Corporations have been convicted for false statements under Section 1001,” as
noted earlier, but rarely if ever under Section 1621(1).

Willfully

Conviction under Section 1621(1) requires not only that the defendant knew his statement was
false (“which he does not believe to be true”), but that his false statement is “willfully” presented.
There is but scant authority on precisely what “willful” means in this context. The Supreme Court
in dicta has indicated that willful perjury consists of “deliberate material falsification under

oath.” Other courts have referred to willful perjury as acting with an “intent to deceive”*’ or as

 

IS U.S.C. § 1621.

” United States v. Dunnigan, 507 U.S. 87, 94 (1993); United States v. Thompson, 808 F.3d 190, 194 (2d Cir. 2015);
United States v. Petrovic, 701 F.3d 849, 859 (8th Cir. 2012); United States v. McKenna, 327 F.3d 830, 838 (9th Cir.
2003); United States v. Singh, 291 F.3d 756, 763 n.4 (11th Cir. 2002); see also United States v. Dumeisi, 424 F.3d 566,
582 (7th Cir. 2005) (“the elements of perjury are (1) testimony under oath before a competent tribunal, (2) in a case in
which United States law authorizes the administration of an oath, (3) false testimony, (4) concerning a material matter,
(5) with the willful intent to provide false testimony.”).

BIUS.C.§ 1.

“ United States v. Agosto-Vega, 617 F.3d 541, 552-53 (Ist Cir. 2010); United States v. Philip Morris USA, Inc., 566
F.3d 1095, 1118-19 (D.C. Cir. 2009); United States v. Singh, 518 F.3d 236, 249 (4th Cir, 2008).

*S United States v. Automated Medical Laboratories, Inc., 770 F.2d 399, 406-408 (4th Cir. 1985); United States v.
Richmond, 700 F.2d 1183, 1195 n.7 (8th Cir. 1983); United States v. lonia Management S.A., 526 F. Supp. 2d 319, 327
(D. Conn. 2007).

“6 United States v. Norris, 300 U.S. 564, 574 (1937) (emphasis added).
7 United States v. Rose, 215 F.2d 617, 622-23 (3d Cir. 1954).

 

Congressional Research Service 7
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 29 of 42

False Statements and Perjury: An Overview of Federal Criminal Law

acting “intentionally.”** In the case of a violation of Section 1001, one court has pointed to the
general statement from the Supreme Court that “willfully” means the defendant acted with the
knowledge his conduct was unlawful.” Be that as it may, the prosecution must show that the
defendant believed that his statement was not true in order to convict him of Section 1621(1)
perjury.

Having Taken An Oath

Section 1621(1), in so many words (“whoever having taken an oath”), reaches sworn written or
oral testimony presented to a federal tribunal, officer, or person.

False

Truth and Ambiguity

Perjury under Section 1621(1) condemns testimony that is false. The Supreme Court in Bronston
v. United States explained that testimony that is literally true, even if deceptively so, cannot be
considered perjury for purposes of a prosecution under Section 1621(1).” Bronston testified at a
bankruptcy hearing at which he was asked if he had a Swiss bank account.® He truthfully
answered that he did not.* Then, he was asked if he had ever had a Swiss bank account, which he
had.°° He answered, however, that his company had had such an account at one time, which was
true but not responsive to the question of had he ever had an account.” Yet, he was convicted for
violating Section 1621(1) on the basis of that answer.°’ The Supreme Court’s final comment in
the decision that threw out the conviction observed, “It may well be that [Bronston’s] answers
were not guileless but were shrewdly calculated to evade. Nevertheless, ... any special problems
arising from the literally true but unresponsive answer are to be remedied through the
‘questioner’s acuity’ and not by a federal perjury prosecution.”

The Court’s comment suggests that Section 1621(1) perjury may not be grounded on an
ambiguous question. The lower federal appellate courts have not always been willing to go that
far. True, “when a line of questioning ‘is so vague as to be fundamentally ambiguous, the answers
associated with the questions posed may be insufficient as a matter of law to support a perjury

 

“8 United States v. Friedman, 854 F.2d 535, 560 (2d Cir. 1988); United States v. Mounts, 35 F.3d 1208, 1219 (7th Cir.
1994).

” United States v. Phillipos, 849 F.3d 464, 476 (Ist Cir. 2017) (citing Bryan v. United States, 524 U.S. 184, 191-92
(1998) and Ratzlaf v. United States, 510 U.S. 135, 137 (1994)).

°° 18 U.S.C. § 1621(1) (... which he does not believe to be true.”); United States v. Culliton, 328 F.3d 1074, 1080 (9th
Cir. 2003) (quoting United States v. Lighte, 782 F.2d 367, 372 (2d Cir. 1986)) (“Perjury requires that a witness believe
that the testimony he gives is false.”).

118 U.S.C. § 1621(1); Dunnigan, 507 U.S. at 94 (“A witness testifying under oath or affirmation violates this section
if ...”); Thompson, 808 F.3d at 194; United States v. Burge, 711 F.3d 803, 812 (7th Cir. 2013); Petrovic, 701 F.3d at
859,

*? Bronston v. United States, 409 U.S. 352, 362 (1972); United States v. McKenna, 327 F.3d 830, 841 (9th Cir. 2003);
United States v. Shotts, 145 F.3d 1289, 1297 Lith Cir. 1998) (listing cases from other circuits that have reversed
convictions for perjury based on truthful answers); United States v. Dean, 55 F.3d 640, 662 (D.C. Cir. 1995).

3 Bronston, 409 at 353-54.
* Td. at 354.

°° Id.

8 Id.

57 Id. at 356.

 

Congressional Research Service 8
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 30 of 42

False Statements and Perjury: An Overview of Federal Criminal Law

conviction.’”*® Yet, as one court stated, “our Court has ‘eschewed a broad reading of Bronston,’
noting instead that, ‘as a general rule, the fact that there is some ambiguity in a falsely answered
question will not shield the respondent from a perjury ... prosecution.””” Moreover, the line
between permissible ambiguity and impermissible fundamental ambiguity is not easily drawn.
Some courts have concluded that “to precisely define the point at which a question becomes
fundamentally ambiguous ... is impossible.””

Two-Witness Rule

Section 1621(1) requires compliance with the common law “two-witness rule” to establish that a
statement is false. Under the rule, “the uncorroborated oath of one witness is not sufficient to
establish the falsity of the testimony of the accused as set forth in the indictment as perjury.””’
Thus, conviction under Section 1621(1) compels the government to “establish the falsity of the
statement alleged to have been made by the defendant under oath, by the testimony of two
independent witnesses or one witness and corroborating circumstances.”” If the rule is to be
satisfied with corroborative evidence, the evidence must be trustworthy and support the account
of the single witness upon which the perjury prosecution is based.™

Materiality

“To be guilty of perjury under 18 U.S.C. § 1621(1), a defendant’s false statement must be
material.” A false statement is “material in a criminal prosecution for perjury under § 1621(a) if
it is material to any proper matter of the decisionmaker’s inquiry,” that is, “if it is capable of
influencing the tribunal on the issue before it.”® A false statement is no less material because the
decisionmaker was not taken in by the statement.

 

8 United States v. Brown, 843 F.3d 738, 743 (2d Cir. 2016); see also United States v. Strohm, 671 F.3d 1173, 1179
(10th Cir. 2011) (quoting United States v. Richardson, 421 F.3d 17, 33 (1st Cir. 2005) (“A question that is truly
ambiguous or which affirmatively misleads the testifier can never provide a basis for a finding of perjury, as it could
never be said that one intended to answer such a question untruthfully.”); cf United States v. Miller, 527 F.3d 54, 77
(3d Cir. 2008) (“[A] perjury conviction under 18 U.S.C. § 1623 cannot be predicated on a response to a ‘fundamentally
ambiguous’ question.’”).

» United States v. McGee, 763 F.3d 304, 320 (3d Cir. 2014) (quoting United States v. Reilly, 33 F.3d 1396, 1416 (3d
Cir. 1994)); see also United States v. Culliton, 328 F.3d 1074, 1078 (9th Cir. 2003).

% Strohm, 671 F.3d 1173, 1179-80 LOth Cir. 2011) (quoting United States v. Farmer, 137 F.3d 1265, 1269 (3d Cir.
1998)); see also United States v. Lighte, 782 F.2d 367, 372 (2d Cir. 1986) (“The phrase ‘fundamental ambiguity’ has
itself proven to be fundamentally ambiguous.”’).

°l Hammer v. United States, 271 U.S. 620, 626 (1926).

® Weiler v. United States, 323 U.S. 606, 607 (1945); United States v. McGee, 763 F.3d 304, 318 (3d Cir. 2014);
United States v. Stewart, 433 F.3d 273, 315 (2d Cir. 2006); United States v. Chaplin, 25 F.3d 1373, 1377 (7th Cir.
1994),

8 Weiler, 323 U.S. at 610; McGee, 763 F.3d at 318; Stewart, 433 F.3d at 315 (“The rule is satisfied by the direct
testimony of a second witness or by other evidence of independent probative value, circumstantial or direct, which is of
a quality to assure that a guilty verdict is solidly founded. The independent evidence must, by itself, be inconsistent
with the innocence of the defendant. However, the corroborative evidence need not, in itself, be sufficient, if believed
to support a conviction.”).

54 United States v. Burge, 711 F.3d 803, 812 (7th Cir. 2013) (quoting United States v. Dunnigan, 507 U.S. 87, 94
(1993), “‘A witness testifying under oath or affirmation violations [§ 1621(1)] if she gives false testimony concerning a
material matter with the willful intent to provide false testimony...’”); see also United States v. McKenna, 327 F.3d
830, 838 (9th Cir. 2003).

5 United States v. Kantengwa, 781 F.3d 545, 553-54 (Ist Cir. 2015); Burge, 711 at 812 (quoting Neder v. United
States, 527 U.S. 1, 16 (1999) (“A false statement is material if it has ‘a natural tendency to influence, or [is] capable of
(continued...)

 

Congressional Research Service 9
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 31 of 42

False Statements and Perjury: An Overview of Federal Criminal Law

 

Defenses

Although a contemporaneous correction of a false statement may demonstrate the absence of the
necessary willful intent to commit perjury, the crime is completed when the false statement is
presented to the tribunal. Without a statute such as that found in Section 1623, recantation is no
defense nor does it bar prosecution under Section 1621(1).””

False Writings as Perjury Generally (18 U.S.C. § 1621(2))

Congress added Section 1621(2) to the general perjury statute in 1976 in order to dispense with
the necessity of an oath for various certifications and declarations.”

Section 1621(2) states:

I. Whoever
II. in any
a. declaration,
b. certificate,
c. verification, or
d. statement
under penalty of perjury as permitted under [Section] 1746 of title 28, United States Code,

HI. willfully subscribes as true
IV. any material matter
V. which he does not believe to be true

is guilty of perjury and shall, except as otherwise expressly provided by law, be fined under
this title or imprisoned not more than five years, or both. This section is applicable whether
the statement or subscription is made within or without the United States.”

 

(...continued)
influencing, the decision of the decisionmaking body to which it was addressed.’”); McKenna, 327 F.3d at 839.

5 Kantengwa, 781 F.3d at 555-54; Burge, 711 at 812 (“Materiality does not depend on the ultimate decision reached by
the body to which the false statement is addressed.’’); United States v. DeZarn, 157 F.3d 1042, 1051 (6th Cir. 1998).

67 United States v. Norris, 300 U.S. 564, 574 (1934); United States v. McAfee, 8 F.3d 1010, 1017 (Sth Cir. 1993).
58 HLR. Rep. No. 1616, at 1 (1976); P.L. 94-550, 90 StaT. 2534 (1976).

5 98 U.S.C. § 1746 provides: Wherever, under any law of the United States or under any rule, regulation, order, or
requirement made pursuant to law, any matter is required or permitted to be supported, evidenced, established, or
proved by the sworn declaration, verification, certificate, statement, oath, or affidavit, in writing of the person making
the same (other than a deposition, or an oath of office, or an oath required to be taken before a specified official other
than a notary public), such matter may, with like force and effect, be supported, evidenced, established, or proved by
the unsworn declaration, certificate, verification, or statement, in writing of such person which is subscribed by him, as
true under penalty of perjury, and dated, in substantially the following form:

(1) [fexecuted without the United States: “I declare (or certify, verify, or state) under penalty of perjury under the laws
of the United States of America that the foregoing is true and correct. Executed on (date).

(Signature)”.
(2) If executed within the United States, its territories, possessions, or commonwealths: "I declare (or certify, verify, or

state) under penalty of perjury that the foregoing is true and correct. Executed on (date).
(continued...)

 

Congressional Research Service 10
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 32 of 42

False Statements and Perjury: An Overview of Federal Criminal Law

As in the case of violations under Section 1621(1), Section 1621(2) proscriptions apply in theory
with equal force to corporations and other entities as well as to individuals, but in practice
prosecutions appear to be confined to individuals.

Section 1621(2) operates as an enforcement mechanism for Section 1746, which affords an
under-penalty-of-perjury option wherever a federal statute or regulation requires a written
statement under oath.’° Section 1746 is available regardless of whether the triggering statute or
regulation seeks to ensure the validity of a written statement or the identity of its author.’!

Section 1621(2) only proscribes material false statements in unsworn writings, i.e., a statement
“capable of influencing or misleading a tribunal on any proper matter of inquiry.”

Perjury in a Judicial Context (18 U.S.C. § 1623)

Congress enacted Section 1623 to avoid some of the common law technicalities embodied in the
more comprehensive perjury provisions found in Section 1621 and thus “to facilitate perjury
prosecutions and thereby enhance the reliability of testimony before federal courts and grand
juries.”” Unlike Section 1621, Section 1623 permits a conviction in the case of two mutually
inconsistent declarations without requiring proof that one of them is false.” It recognizes a
limited recantation defense.” It dispenses with the so-called two-witness rule.” And, it employs a
“knowing” mens rea standard rather than the more demanding “willfully” standard used in
Section 1621,”

Parsed into elements, Section 1623 declares that:
I. Whoever

II. a. under oath or
b. in any
i. declaration,
il. certificate,
ill. verification, or
iv. statement

 

(...continued)
(Signature)”.

18 U.S.C. § 1621(2); 28 U.S.C. § 1746. See e.g., United States v. Roberts, 308 F.3d 1147, 1150 (11th Cir. 2002)
(prisoner’s unsworn petition for federal habeas corpus relief); United States v. Holland, 22 F.3d 1040. 1043 (11th Cir.
1994) (petition to waive fees in forma pauperis).

” Summers v. U.S. Dept. of Justice, 999 F.2d 570, 572 (D.C. Cir. 1993).

® United States v. Roberts, 308 F.3d 1147, 1155 (11th Cir. 2002) (statement in a prisoner’s habeas petition, that the
petition was not a second and subsequent petition, was material because it “fooled the clerk of the court into accepting
the ‘writ’ for filing, and led the magistrate judge to consider its merits until she discovered that the ‘writ’ was a
successive § 2255 motion in disguise.”’).

® Dunn v. United States, 442 U.S. 100, 107 (1979), (citing S. REP. No. 91-617, at 58-9 (1969) (internal citations
omitted)).

#18 USC. § 1623(c).
BISUS.C. § 1623(d).
18 U.S.C. § 1623(e).
7 18 U.S.C. § 1623(a).

 

Congressional Research Service 1
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 33 of 42

False Statements and Perjury: An Overview of Federal Criminal Law

under penalty of perjury as permitted under [Section] 1746 of title 28, United States
Code”
III. in any proceeding before or ancillary to
a. any court or
b. grand jury of the United States

IV. knowingly

V. a. makes any false material declaration or
b. makes or uses any other information, including any

i. book,
il. paper,
ili. document,
iv. record,
v. recording, or
vi. other material,

VI. knowing the same to contain any false material declaration,

shall be fined under this title or imprisoned not more than five years, or both.”

In most cases, the courts abbreviate their description of the elements and state in one form or
another that to prove perjury the government must establish that “the defendant (1) knowingly
made a (2) false (3) material declaration (4) under oath (5) in a proceeding before or ancillary to
any court or grand jury of the United States.”*°

 

78 “Wherever, under any law of the United States or under any rule, regulation, order, or requirement made pursuant to
law, any matter is required or permitted to be supported, evidenced, established, or proved by the sworn declaration,
verification, certificate, statement, oath, or affidavit, in writing of the person making the same (other than a deposition,
or an oath of office, or an oath required to be taken before a specified official other than a notary public), such matter
may, with like force and effect, be supported, evidenced, established, or proved by the unsworn declaration, certificate,
verification, or statement, in writing of such person which is subscribed by him, as true under penalty of perjury, and
dated, in substantially the following form:

“(1) Ifexecuted without the United States: ‘I declare (or certify, verify, or state) under penalty of perjury under the
laws of the United States of America that the foregoing is true and correct. Executed on (date).

(Signature)’.
“(2) If executed within the United States, its territories, possessions, or commonwealths: ‘I declare (or certify,
verify, or state) under penalty of perjury that the foregoing is true and correct. Executed on (date).

(Signature)’.”
™ 18 U.S.C. § 1623(a).

8° United States v. Brugnara, 856 F.3d 1198, 1209 (9th Cir. 2017); see also United States v. Dudley, 804 F.3d 506, 520
(1st Cir. 2015) (“A statement under oath constitutes perjury if is [1] false, [2] known to be so and [3] material to the
proceeding.”); United States v. Zhen Zhou Wu, 716 F.3d 159, 173 (Sth Cir. 2013) (“To obtain a perjury conviction, the
Government must prove (1) that the defendant’s statements were material: (2) false: and (3) at the time the statements
were made the defendant did not believe them to be true.’’); United States v. Strohm, 671 F.3d 1173, 1177 (10th Cir.
2011) (brackets in the original) (“To prove perjury under §1623(a), the government must demonstrate (1) the defendant
made a declaration under oath before a [court]; (2) such declaration was false; (3) the defendant knew the declaration
was false and (4) the false declaration was material to the [court’s] inquiry.”); United States v. Ramirez, 635 F.3d 249,
260 (6th Cir. 2011) (“A conviction under §1623(a) requires proof that the defendant (1) knowingly made, (2) a
materially false declaration (3) under oath (4) before a federal grand jury.”); United States v. Gorman, 613 F.3d 711,
715-16 (7th Cir. 2010) (“To support a conviction for perjury beyond a reasonable doubt, the government had the
burden of proving that (1) the defendant, while under oath, testified falsely before the grand jury; (2) his testimony
related to some material matter; and (3) he knew that testimony was false.”).

 

Congressional Research Service 12
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 34 of 42

False Statements and Perjury: An Overview of Federal Criminal Law

Whoever

Again, the Dictionary Act defines the term “whoever” to encompass individuals as well as
entities, such as corporations, unless the context of the statute in which the term is used suggests a
contrary congressional intent.*! A corporation, as a general matter, is liable for the crimes of its
employees, officers, or agents committed within the scope of their authority and at least in part
for the benefit of the corporation.” Corporations have been convicted for false statements under
Section 1001, as mentioned earlier,” but rarely if ever under Section 1623.

Under Oath or Its Equivalent: Court or Grand Jury

Section 1623 reaches both false statements under oath and those offered “under penalty of
perjury” by operation of 28 U.S.C. § 1746.™ The allegedly perjurious statement must be
presented in a “proceeding before or ancillary to any court or grand jury of the United States.
An interview in an attorney’s office in preparation for a judicial hearing cannot be considered
such an ancillary proceeding,®° but the phrase “proceedings ancillary to” court or grand jury
proceedings does cover proceedings to take depositions in connection with civil litigation,*’ as
well as a variety of proceedings in criminal cases,** including habeas proceedings,” bail
hearings,” venue hearings,”! supervised release revocation hearings,” and suppression hearings.”?

9985

False or Inconsistent

The Supreme Court’s observation that a statement that is misleading but literally true cannot
support a conviction under Section 1621 because it is not false” applies with equal force to
perjury under Section 1623.”° Similarly, perjury cannot be the product of confusion, mistake, or

 

T1USC. 81.

2 United States v. Agosto-Vega, 617 F.3d 541, 552-53 (Ist Cir. 2010); United States v. Philip Morris USA, Inc., 566
F.3d 1095, 1118-19 (D.C. Cir. 2009); United States v. Singh, 518 F.3d 236, 249 (4th Cir. 2008).

83 United States v. Automated Medical Laboratories, Inc., 770 F.2d 399, 406-408 (4th Cir. 1985); United States v.
Richmond, 700 F.2d 1183, 1195 n.7 (8th Cir. 1983); United States v. lonia Management S.A., 526 F. Supp. 2d 319, 327
(D. Conn. 2007).

818 U.S.C. § £623(a).
8 18 U.S.C. § 1623(a).
56 Dunn v. United States, 442 U.S. 100, 111-12 (1979).

87 Id; United States v. Zhen Zhou Wu, 716 F.3d 159, 173 (5th Cir. 2013); United States v. Wilkinson, 137 F.3d 214,
225 (4th Cir. 1998); United States v. Holland, 22 F.3d 1040, 1047-48 (11th Cir, 1994); United States v. McAfee, 8 F.3d
1010, 1013-14 (Sth Cir. 1993).

88 United States v. Farmer, 137 F.3d 1265 (11th Cir. 1998).

® United States v. Johnson, 325 F.3d 205, 209 (4th Cir. 2003).

°° United States v. Greene, 591 F.2d 471 (8th Cir. 1979).

°' United States v. Durham, 139 F.3d 1325 (10th Cir. 1998).

United States v. Brugnara, 856 F.3d 1198, 1209 (9th Cir. 2017).

°3 United States v. Dudley, 804 F.3d 506, 520 (Ist Cir. 2015); United States v. Renteria, 138 F.3d 1328 (10th Cir.
1998).

* Bronston v. United States, 409 U.S. 352, 358-59 (1973).

> United States v. Gorman, 613 F.3d 711, 716 (7th Cir. 2010); United States v. Thomas, 612 F.3d 1107, 1114-115 (9th
Cir. 2010); United States v. Richardson, 421 F.3d 17, 32-3 (1st Cir. 2005); United States v. Shotts, 145 F.3d 1289, 1297
(11th Cir. 1998); United States v. Hairston, 46 F.3d 361, 375 (4th Cir. 1996).

 

Congressional Research Service 13
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 35 of 42

False Statements and Perjury: An Overview of Federal Criminal Law

faulty memory, but must be a statement that the defendant knows is false,”° although this
requirement may be satisfied with evidence that the defendant was deliberately ignorant or
willfully blind to the fact that the statement was false.°’ On the other hand, “[a] question that is
truly ambiguous or which affirmatively misleads the testifier can never provide a basis for a
finding of perjury, as it could never be said that one intended to answer such a question
untruthfully.””® Yet ambiguity will be of no avail if the defendant understands the question and
answers falsely nevertheless.”

Subsection 1623(c) permits a perjury conviction simply on the basis of two necessarily
inconsistent material declarations rather than a showing that one of the two statements is false.'©°
Conviction does require a showing, however, that the two statements were made under oath; it is
not enough to show that one was made under oath and the other was made in the form of an
affidavit signed under penalty of perjury.'®’ Moreover, the statements must be so inherently
contradictory that one of them of necessity must be false.'”

 

° United States v. Fawley, 137 F.3d 458, 466 (7th Cir. 1998); United States v. Reveron Martinez, 836 F.2d 684, 689
(1st Cir. 1988); cf United States v. Dunnigan, 507 U.S. 87, 94 (1993).

°” Fawley, 137 F.3d at 466-67.

8 United States v. Richardson, 421 F.3d 17, 33 (1st Cir. 2005); see also United States v. Strohm, 671 F.3d 1173, 1179-
1181 (10th Cir. 2011) (“An answer is not a knowing false statement if the witness responds to an ambiguous question
with what he or she believes to be a truthful answer.... The case law has divided linguistic ambiguity into one of two
flavors—fundamental or arguable.... A question is fundamentally ambiguous in narrow circumstances. To qualify, ...
the question itself is excessively vague, making it impossible to know — without guessing — the meaning of the question
and whether a witness intended to make a false response ... But fundamental ambiguity is the exception, not the rule....
A question is arguably ambiguous where more than one reasonable interpretation of a question exists.”); United States
v. DeZarn, 157 F.3d 1042, 1049 (6th Cir. 1998); see also United States v. Turner, 500 F.3d 685, 689 (8th Cir. 2007)
(“If, however, a question is fundamentally vague or ambiguous, then an answer to that question cannot sustain a perjury
conviction.”).

*° United States v. Strohm, 671 F.3d 1173, 1178 (10th Cir. 2011) (“Simply plumbing a question for post hoc ambiguity
will not defeat a perjury conviction where the evidence demonstrates the defendant understood the question in context
and gave a knowingly false answer.”); United States v. McKenna, 327 F.3d 830, 841 (9th Cir. 2003) (‘A question
leading to a statement supporting a perjury conviction is not fundamentally ambiguous where the jury could conclude
beyond a reasonable doubt that the defendant understood the question as did the government and that so understood,
the defendant’s answer was false.”); United States v. Brown, 459 F.3d 509, 529 (5th Cir. 2006); United States v.
Turner, 500 F.3d 685, 690 (8th Cir. 2007); United States v. Gorman, 613 F.3d 711, 716 (7th Cir. 2010).

100 18 U.S.C. § 1623(c) (“An indictment or information for violation of this section alleging that, in any proceedings
before or ancillary to any court or grand jury of the United States, the defendant under oath has knowingly made two or
more declarations, which are inconsistent to the degree that one of them is necessarily false, need not specify which
declaration is false if—(1) each declaration was material to the point in question, and (2) each declaration was made
within the period of the statute of limitations for the offense charged under this section. In any prosecution under this
section, the falsity of a declaration set forth in the indictment or information shall be established sufficient for
conviction by proof that the defendant while under oath made irreconcilably contradictory declarations material to the
point in question in any proceeding before or ancillary to any court or grand jury. It shall be a defense to an indictment
or information made pursuant to the first sentence of this subsection that the defendant at the time he made each
declaration believed the declaration was true.”); United States v. Dunn, 442 U.S. 100, 108 (1979) (“By relieving the
government of the burden of proving which of two or more inconsistent declarations was false, see §1623(c), Congress
sought to afford greater assurance that testimony obtained in grand jury and court proceedings will aid the cause of
truth.”).

'°! United States v. Jaramillo, 69 F.3d 388, 390 (9th Cir. 1995).

102 Tnited States v. McAfee, 8 F.3d 1010, 1014-15 (Sth Cir. 1993) (“The Government must show that the statements
are so irreconcilable that one of the statements is ‘necessarily false.’ We find the Fourth Circuit’s explanation of

§ 1623(c) instructive and adopt the standard set forth in United States v. Flowers, 813 F.2d 1320 (4th Cir. 1987). In
Flowers, the court concluded that subsection 1623(c) ‘requires a variance in testimony that extends beyond mere
vagueness, uncertainty, or equivocality. Even though two declarations may differ from one another, the §1623(c)
standard is not met unless taking them into context, they are so different that if one is true there is no way the other can
(continued...)

 

Congressional Research Service 14
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 36 of 42

False Statements and Perjury: An Overview of Federal Criminal Law

Some years ago, the Supreme Court declined to reverse an earlier ruling that “[t]he general rule in
prosecutions for perjury is that the uncorroborated oath of one witness is not enough to establish
the falsity of the testimony of the accused set forth in the indictment.”'”’ Because the two-witness
rule rests on the common law rather than on a constitutional foundation, it may be abrogated by
statute without offending constitutional principles.'°* Subsection 1623(e) permits a perjury
conviction without compliance with this traditional two-witness rule.’

Materiality

Materiality is perhaps the most nettlesome of perjury’s elements. It is usually said that a statement
is material “if it has a natural tendency to influence, or is capable of influencing, the decision of
the decisionmaking body to whom it is addressed.” This definition is not easily applied when
the precise nature of the underlying inquiry remains somewhat undefined such as in grand jury
proceedings or in depositions at the discovery stage of a civil suit. On the civil side, the lower
federal courts appear divided between the view (1) that a statement in a deposition is material if a
“truthful answer might reasonably be calculated to lead to the discovery of evidence admissible at
the trial of the underlying suit” and (2) that a statement is material “if the topic of the statement is
discoverable and the false statement itself had a tendency to affect the outcome of the underlying
civil suit for which the deposition was taken.”!°”

In the case of perjury before the grand jury, rather than articulate a single standard, the courts
have described several circumstances under which false testimony may be considered material.'™*

 

(...continued)
also be true.’ /d. at 1324.”); see also United States v. Porter, 994 F.2d 470 (8th Cir. 1993)).
'03 Weiler v. United States, 323 U.S. 606, 607 (1945).

1 United States v. Ruggiero, 472 F.2d 599, 606 (2d Cir. 1973); United States v. Diggs, 560 F.2d 266, 269 (7th Cir.
1977) (citing cases in accord).

'5 18 U.S.C. § 1623(e) (“Proof beyond a reasonable doubt under this section is sufficient for conviction. It shall not be
necessary that such proof be made by any particular number of witnesses or by documentary or other type of
evidence”). See also United States v. Kemp, 500 F.3d 257, 294 (3d Cir. 2007); United States v. Hasan, 609 F.3d [121,
1139 (10th Cir. 2010).

'96 United States. v. Brugnara, 856 F.3d 1198, 1209 (9th Cir. 2017); United States v. Macedo-Flores, 788 F.3d 181, 189
(5th Cir. 2015); United States v. Strohm, 671 F.3d 1173, 1186 (10th Cir. 2011); United States v. Benkahla, 530 F.3d
300, 310 (4th Cir. 2008); United States v. McKenna, 327 F.3d 830, 839 (9th Cir. 2003); United States v. Lee, 359 F.3d
412, 417 (6th Cir. 2003); United States v. Durham, 139 F.3d 1325, 1329 (10th Cir. 1998),

'°7 United States v. Wilkinson, 137 F.3d 214, 225 (4th Cir. 1998), comparing, United States v. Kross, 14 F.3d 751, 754
(2d Cir. 1994), and United States v. Holley, 942 F.2d 916, 924 (Sth Cir. 1991), with, United States v. Adams, 870 F.2d
1140, 1146-148 (6th Cir. 1989) and United States v. Clark, 918 F.2d 843, 846 (9th Cir.1990), overruled on other
grounds, United States v. Keys, 133 F.3d 1282, 1286 (9th Cir,. 1998); see also United States v. McKenna, 327 F.3d
830, 839-40 (9th Cir. 2003)(acknowledging the division and continuing to adhere to the view expressed in Clark).

108 Fg, United States v. Macedo-Flores, 788 F.3d 181, 189 (Sth Cir. 2015) (“[T]he statement need not be material to
any particular issue but may be material to any proper matter of inquiry.”); United States v. Silveira, 426 F.3d 514, 518
(Ist Cir. 2005) (“A statement of witness to a grand jury is material if the statement is capable of influencing the grand
jury as to any proper matter pertaining to its inquiry or which might have influenced the grand jury or impeded its
inquiry. To be material, the statement need not directly concern an element of the crime being investigated, nor need it
actually influence the jury.”); United States v. Burke, 425 F.3d 400, 414 (7th Cir. 2005) (“Even potential interference
with a line of inquiry can establish materiality”); United States v. Plumley, 207 F.3d 1086, 1095-96 (8th Cir. 2000)
(“Although it is true that this particular question did not address the ultimate issue ... at the time ... it is not thereby
rendered immaterial” (citing cases in which a statement before the grand jury was found to be material when a “truthful
answer would have raised questions about the role of others ... when [the] witness obscures [his] whereabouts or
involvement in the offense ... [and] about peripheral matters [that] can become material when considered in context.”).

 

Congressional Research Service 15
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 37 of 42

False Statements and Perjury: An Overview of Federal Criminal Law

In any event, a staternent is no less material because it did not or could not divert the 2
decisionmaker.'”

The courts seem to have had less difficulty dealing with a materiality issue characterized as the
“perjury trap” doctrine. The doctrine arises where a witness is called for the sole purpose of
eliciting perjurious testimony from him.'!° Under such circumstances it is said the tribunal has no
valid purpose to which a perjurious statement could be considered material. The doctrine poses
no bar to prosecution in most cases, however, because the government is usually able to identify
some valid reason for the grand jury’s inquiries.'"!

Defenses

Most of the other subsections of Section 1623 are designed to overcome obstacles that the
common law placed in the path of a successful perjury prosecution. Subsection 1623(d), in
contrast, offers a defense unrecognized at common law. The defense is stated in fairly
straightforward terms, “[w]here in the same continuous court or grand jury proceeding in which a
declaration is made, the person making the declaration admits such declaration to be false, such
admission shall bar prosecution under this section if, at the time the admission is made, the
declaration has not substantially affected the proceeding, or it has not become manifest that such
falsity has been or will be exposed.”'!” Although phrased in different terms, the courts seem to
agree that repudiation of the false testimony must be specific and thorough.''? There is some
disagreement whether a recanting defendant must be denied the defense if both the substantial
impact and imminent exposure conditions have been met or if the defense must be denied if either
condition exists. Most courts have concluded that the presence of either condition dooms the
defense.

 

' Macedo-Flores, 788 F.3d at 189; United States v. Strohm, 671 F.3d 1173, 1186 (10th Cir. 2011); Silveira, 426 F.3d
at 518; United States v. Lee, 359 F.3d 412, 416 (6th Cir. 2004); McKenna, 327 F.3d at 839.

'° Brown v. United States, 245 F.2d 549, 555 (8th Cir. 1957), quoting, United States v. Icardi, 140 F.Supp. 383, 384-
88 (D.D.C. 1956); but see United States v. Burke, 425 F.3d 400, 408 (7th Cir. 2005) (“We have not embraced this
doctrine, however, and do not see any reason to adopt it now.”) (internal citations omitted).

"! United States v. McKenna, 327 F.3d 830, 837 (9th Cir. 2003) (“Here, the government did not use its investigatory
powers to question McKenna before a grand jury. Rather, it merely questioned McKenna in its role as a defendant
during the pendency of a civil action in which she was the plaintiff. The perjury trap doctrine is inapplicable to
McKenna’s case for this reason.”); United States v. Regan, 103 F.3d 1073, 1079 (2d Cir. 1997)(“[W]e have noted that
the existence of a legitimate basis for an investigation and for particular questions answered falsely precludes any
application of the perjury trap doctrine.); United States v. Chen, 933 F.2d 793, 797 (9th Cir. 1991)(“[W]hen testimony
is elicited before a grand jury that is attempting to obtain useful information in furtherance of its investigation or
conducting a legitimate investigation into crimes which had in fact taken place within its jurisdiction, the perjury trap
doctrine is, by definition, inapplicable.”), quoting, United States v. Devitt, 499 F.2d 135, 140 (7th Cir. 1974) and
United States v. Chevoor, 526 F.2d 178, 185 (1st Cir. 1975).

18 U.S.C. § 1623(d); of, United States v. DeLeon, 603 F.3d 397, 404-405 (7th Cir. 2010).

'l3 United States v. Wiggan, 700 F.3d 1204, 1216 (9th Cir. 2012) (internal citations and quotation marks omitted)
(“Recantation requires a defendant to renounce and withdraw the prior statement. And the defendant must
unequivocally repudiate his prior testimony to satisfy §1623(d). It is not enough if the defendant merely attempted to
explain his inconsistent statements, but never really admitted to the facts in question.”); United States v. Tobias, 863
F.2d 685, 689 (9th Cir. 1988) (unequivocal repudiation); United States v. Scivola, 766 F.2d 37, 45 (ist Cir. 1985)
(implicit recantation is insufficient); United States v. Goguen, 723 F.2d 1012, 1017 (1st Cir. 1983) (outright retraction
and repudiation).

4 United States v. Sherman, 150 F.3d 306, 313-18 (3d Cir. 1998); United States v. Fornaro, 894 F.2d 508, 510-11 (2d
Cir. 1990); United States v. Scivola, 766 F.2d 37, 45 (1st Cir. 1985); United States v. Denison, 663 F.2d 611, 615 (sm
Cir. 1981); United States v. Moore, 613 F.2d 1029, 1043 (D.C. Cir. 1979); contra, United States v. Smith, 35 F.3d 344,
345-47 (8th Cir, 1994),

 

Congressional Research Service 16
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 38 of 42

False Statements and Perjury: An Overview of Federal Criminal Law

Early construction required that a defendant establish both that his false statement had not
substantially affected the proceeding before his recantation and that it had not become manifest
that his false statement would be exposed.''° One more recent appellate decision, however,
concluded that the defense should be available to a witness who could show a want of either an
intervening adverse impact or of likely exposure of his false statement.''® Even without the
operation of subsection 1623(d), relatively contemporaneous corrections of earlier statements
may negate any inference that the witness is knowingly presenting false testimony and thus
preclude conviction for perjury.!!”

Subornation of Perjury (18 U.S.C. § 1622)

Section 1622 outlaws procuring or inducing another to commit perjury: “Whoever procures
another to commit any perjury is guilty of subornation of perjury, and shall be fined under this
title or imprisoned for not more than five years, or both.” ''’ The crime consists of two elements —
(1) an act of perjury committed by another (2) induced or procured by the defendant.''” Perjury
under either Section 1621 or Section 1623 will support a conviction for subornation under Section
1622,'”° but proof of the commission of an act of perjury is a necessary element of subornation.’!
Although the authorities are exceptionally sparse, it appears that to suborn one must know that the
induced statement is false and that at least to suborn under Section 1621 one must also knowingly
and willfully induce.'”” Subornation is only infrequently prosecuted as such perhaps because of
the ease with which it can now be prosecuted as an obstruction of justice under either 18 U.S.C.
§§ 1503 or 1512’? which, unlike Section 1622, do not insist upon suborner success as a
prerequisite to prosecution.”

 

'!S United States v. Moore, 613 F.2d 1029, 1043-44 (D.C. Cir. 1979); United States v. Srimgeour, 636 F.2d 1019, 1021
(Sth Cir. 1980); United States v. Scivola, 766 F.2d 37, 45 (ist Cir. 1985); United States v. Fornaro, 894 F.2d 508, 510-
{1 (2d Cir. 1990).

6 United States v. Smith, 35 F.3d 344, 345 (8th Cir. 1994).

"7 United States v. McAfee, 8 F.3d 1010, 1014 (Sth Cir, 1993).

"S18 U.S.C. § 1622.

"9 United States v. Pabey, 664 F.3d 1084, 1095 (7th Cir. 2011).

°° United States v. Endo, 635 F.2d 321, 322 (4th Cir. 1980).

"2! United States v. Hairston, 46 F.3d 361, 376 (4th Cir. 1995) (if the underlying perjury conviction is reversed for
insufficient evidence, the subornation conviction must likewise be reversed); see also United States v. LeMoure, 474
F.3d 37, 44 (Section 1622 requires proof of actual perjury ...”); United States v. Silverman, 745 F.2d 1386, 1394 (11th
Cir. 1984),

2 Rosen v. N.L.R.B., 735 F.2d 564, 575 n.19 (4th Cir. 1980) (“[I]t is true that a necessary predicate of the charge of
subornation of perjury is the suborner’s belief that the testimony sought is in fact false”); Petite v. United States, 262
F.2d 788, 794 (4th Cir. 1959) (“It is essential to subornation of perjury that the suborner should have known or believed
or have had good reason to believe that the testimony given would be false, that he should have known or believed that
the witness would testify willfully and corruptly, and with knowledge of the falsity; and that he should have knowingly
and willfully induced or procured the witness to give such false testimony’) (Petite only refers to Section 1621 since it
was decided prior to the enactment of Section 1623).

23 United States v. Miller, 161 F.3d 977, 982-84 (6th Cir. 1998).

'4 18U.S.C. § 1503 (emphasis added) (“Whoever ... endeavors to influence, obstruct, or impede the due administration
of justice ...”); § 1512 (b) (emphasis added) (“Whoever ... corruptly persuades another person, or attempts to do so ...
with intent to influence ... the testimony of any person in an official proceeding ... ”).

 

Congressional Research Service 17
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 39 of 42

False Statements and Perjury: An Overview of Federal Criminal Law

Conspiracy (18 U.S.C. § 371)

Section 371 outlaws conspiring to commit another federal offense, including making a false
statement in violation of Section 1001, perjury under Sections 1621 and 1623, and subornation of
perjury under Section 1622.'” As a general matter, conspiracy requires the agreement of two or
more people to commit a federal crime and for one of the parties to commit some affirmative act
in furtherance of the scheme.'”° Conspiracy under Section 371 is punishable by imprisonment for
not more than five years.'”’ Conspiracy is a separate crime, and offenders may be punished for
conspiracy, as well as for the commission of the crime that is the object of the offense, and for
any crime committed in the foreseeable furtherance of the crime.'”

Perjury as a Sentencing Factor (U.S.S.G. § 3C1.1)

Perjury, subornation of perjury, and false statements are each punishable by imprisonment for not
more than five years.'” They are also punishable by a fine of not more than $250,000 (not more
than $500,000 if the defendant is an organization). When the defendant is convicted of a crime
other than perjury or false statements, however, perjury or false statements during the
investigation, prosecution, or sentencing of the defendant for the underlying offense will often be
treated as the basis for enhancing his sentence by operation of the obstruction of justice guideline
of the U.S. Sentencing Guidelines (U.S.S.G. §3C1.1).

Federal sentencing begins with, and is greatly influenced by, the calculation of the applicable
sentencing range under the Sentencing Guidelines.'*° The Guidelines assign federal felony

 

°5 F g., United States v. Fidse, 862 F.3d 516, 519 (Sth Cir. 2017); United States v. Weaver, 860 F.3d 90, 93 n.4 (2d
Cir. 2017); United States v. Mehanna, 735 F.3d 32, 41 (1st Cir. 2013); United States v. Stewart, 433 F.3d 273, 280 (2d
Cir. 2006); United States v. Ruhbayan, 406 F.3d 292, 296 (4th Cir. 2005).

"6 18 U.S.C. § 371; United States v. Wells, 873 F.3d 1241, 1257 (10th Cir. 2017); United States v. Berroa, 856 F.3d
141, 154 (ist Cir. 2017); Untied States v. Collins, 854 F.3d 1324,13428 (i 1th Cir. 2017).

"7 18US.C. § 371.

"8 Pinkerton v. United States, 328 U.S. 640, 647 (1946); United States v. Myers, 854 F.3d 341, 355 (6th Cir.2017);
United States v. Morrison, 833 F.3d 491, 502 n.2 (Sth Cir. 2016); United States v. Christensen, 828 F.3d 763, 795 (9th
Cir. 2015); United States v. Ballestas, 795 F.3d 138, 147 (D.C. Cir. 2015).

129 18 U.S.C. §§ 1621, 1622, 1623, 1001. Section 1001, the principal false statement statute, sets a maximum term of
eight years if the offense also involves a federal crime of terrorism or one of the designated federal sex offenses.

'39 Gall v. United States, 552 U.S. 38, 49-51 (2007) (“[A] district court should begin all sentencing proceedings by
correctly calculating the applicable Guidelines range ... [A]fter giving both parties an opportunity to argue for whatever
sentence they deem appropriate, the district judge should then consider all of the [18 U.S.C] §3553(a) factors to
determine whether they support the sentence requested by a party ... If he decides that an outside-Guidelines sentence is
warranted, he must consider the extent of the deviation and ensure that the justification is sufficiently compelling to
support the degree of the variance. We find it uncontroversial that a major departure should be supported by a more
significant justification than a minor one. After settling on the appropriate sentence, he must adequately explain the
chosen sentence to allow for meaningful appellate review and to promote the perception of fair sentencing...
Regardless of whether the sentence imposed is inside or outside the Guidelines range, the appellate court must review
the sentence under an abuse-of-discretion standard. It must first ensure that the district court committed no significant
procedural error, such as failing to calculate (or improperly calculating) the Guidelines range, treating the Guidelines as
mandatory, failing to consider the §3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing to
adequately explain the chosen sentence-including an explanation for any deviation from the Guidelines range.

Assuming that the district court’s sentencing decision is procedurally sound, the appellate court should then consider
the substantive reasonableness of the sentence imposed under an abuse-of-discretion standard. When conducting this
review, the court will, of course, take into account the totality of the circumstances, including the extent of any variance
from the Guidelines range. If the sentence is within the Guidelines range, the appellate court may, but is not required to,
apply a presumption of reasonableness. But if the sentence is outside the Guidelines range, the court may not apply a
(continued...)

 

Congressional Research Service 18
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 40 of 42

False Statements and Perjury: An Overview of Federal Criminal Law

 

offenses a base offense level to which they add levels for various aggravating factors. Obstruction
of justice is one of those factors. Each of the final 43 offense levels is assigned to one of six
sentencing ranges, depending on the extent of the defendant’s past crime history. For example, a
final offense level of 15 means a sentencing range of from 18 to 24 months in prison for a first
time offender (criminal history category I) and from 41 to 51 months for a defendant with a very
extensive criminal record (criminal history category VI).'*' Two levels higher, at a final offense
level of 17, the range for first time offenders is 24 to 30 months; and 51 to 63 months for the
defendant with a very extensive prior record.'*” Depending on the final offense level otherwise
applicable to a particular crime, the impact of a 2-level increase spans from no impact at the
lowest final offense levels to a difference of an additional 68 months at the highest levels.'**

Section 3C1.1 instructs sentencing courts to add 2 offense levels in the case of an obstruction of
justice:

If (1) the defendant willfully obstructed or impeded, or attempted to obstruct or impede,
the administration of justice with respect to the investigation, prosecution, or sentencing
of the instant offense of conviction, and (2) the obstructive conduct related to (A) the
defendant’s offense of conviction and any relevant conduct; or (B) a closely related
offense, increase the offense level by 2 levels.'*

The accompanying commentary explains that the section “is not intended to punish a defendant
for the exercise of a constitutional right.”'’* More specifically, a “defendant’s denial of guilt
(other than a denial of guilt under oath that constitutes perjury), refusal to admit guilt or provide
information to a probation officer, or refusal to enter a plea of guilty is not a basis for application
of this provision.”'”° Early on, the Supreme Court made it clear that an individual’s sentence
might be enhanced under Section 3C1.1, if he committed perjury during the course of his trial.'2”
Moreover, the examples provided elsewhere in the section’s commentary and the cases applying
the section confirm that it reaches perjurious statements in a number of judicial contexts and to
false statements in a number of others. The examples in the section’s commentary cover conduct:

(B) committing, suborning, or attempting to suborn perjury, including during the course
of a civil proceeding if such perjury pertains to conduct that forms the basis of the offense
of conviction;

(F) providing materially false information to a judge or magistrate;

(G) providing a materially false statement to a law enforcement officer that significantly
obstructed or impeded the official investigation or prosecution of the instant offense;

(H) providing materially false information to a probation officer in respect to a
presentence or other investigation for the court; [and]

 

(...continued)

presumption of unreasonableness. It may consider the extent of the deviation, but must give due deference to the
district court’s decision that the §3553(a) factors, on a whole, justify the extent of the variance”).

31US.8.G. ch. 5 Sentencing Table.

132 Id.

133 Id.

MY S.S.G. 8CL1.

135 Td, emt., app. n. 2.

136 Id.

37 United States v. Dunnigan, 507 U.S. 87, 98 (1993).

 

Congressional Research Service 19
Case 1:19-cv-03837-VSB Document 106-3 Filed 12/20/19 Page 41 of 42

False Statements and Perjury: An Overview of Federal Criminal Law

(1) other conduct prohibited by obstruction of justice provisions under Title 18, United
States Code (e.g., 18 U.S.C. §§1510, 1511).'8

The courts have concluded that a sentencing enhancement under the section is appropriate, for
instance, when a defendant has (1) given perjurious testimony at his suppression hearing;'*° (2)
made false statements to the probation officer for the presentence report; “° (3) given perjurious,
exculpatory testimony at the separate trial of his girl-friend;'*! (4) made false statements in
connection with a probation officer’s bail report;'” (5) made false statements to the court in an
attempt to change his guilty plea;'“’ (6) made false statements to federal investigators; '“* (7)
encouraged a witness to lie to the police or on the stand;'*° (8) made false statements to state
investigators relating to conduct for which the defendant was ultimately convicted;'”° or (9) given
preposterous, perjurious testimony during his own trial.'*” The lower federal appellate courts are
divided over the question of whether an obstruction of justice enhancement may be based on a
defendant’s false statement of indigence in order to secure appointment of counsel.'*

When perjury provides the basis for a sentencing enhancement under the section, the court must
find that the defendant willfully testified falsely with respect to a material matter.’ Thus, the

 

88 US.S.G. §3CL.1, emt., app. n. 4(a).

39 United States v. Jones, 872 F.3d 483, 493 (7th Cir. 2017).

'9 United States v. Young, 811 F.2d 592, 604 (2d Cir. 2016); United States v. Smith, 804 F.3d 724, (Sth Cir. 2015).
‘41 United States v. Quintero, 618 F.3d 746, 752-53 (7th Cir. 2010).

'? United States v. Lasseque, 806 F.3d 618, (Ist Cir. 2015); United States v. Bedolla-Zavala, 611 F.3d 392, 395 (7th
Cir. 2010).

'8 United States v. Alvarado, 615 F.3d 916, 922-23 (8th Cir. 2010).

‘44 United States v. Montanari, 863 F.3d 775, 780 (8th Cir. 2017); United States v. Quirion, 714 F.3d 77, 79 (1st Cir.
2013) (“Making false statements, not under oath, to law enforcement officers, without more, will not trigger the
enhancement. The enhancement is triggered, however, if a defendant provided a materially false statement to a law
enforcement officer that significantly obstructed or impeded the official investigation or prosecution of the instant
offense.”’).

' United States v. Thomas, 833 F.3d 785, 793-94 (7th Cir. 2016); United States v. Batchu, 724 F.3d 1, 12 (ist Cir.
2013).

'46 United States v. Alexander, 602 F.3d 639, 642-43 & n.4 (5th Cir. 2010)(“The First, Second, Third, Fourth, Sixth,
Eighth, Ninth, Tenth and Eleventh Circuits have all held that obstruction of a state investigation based on the same
facts as the eventual federal conviction qualifies for enhancement under U.S.S.G. §3C1.1.... Only the Seventh Circuit
has held the obstruction of a state proceeding does not qualify ... ”).

'47 United States v. Johnson, 880 F.3d 226, 233 (5th Cir. 2018); United States v. Jackson, 865 F.3d 946, 955 (7th Cir.
2017); United States v. King, 854 F.3d 433, 446-47 (8th Cir. 2017); United States v. Barson, 845 F.3d 159, 167-68 (Sth
Cir. 2016); United States v. Johnson, 812 F.3d 757, 761-62 (9th Cir. 2016); United States v. Sanchez, 725 F.3d 1243,
1252 (10th Cir. 2013) (“An automatic finding of untruthfulness, based on the [jury’s] verdict alone, would impinge
upon the constitutional right to testify on one’s own behalf. The district court must make a specific finding that
independent of the jury verdict, defendant committed perjury.”); United States v. Kennedy, 714 F.3d 951, 961-62(6th
Cir. 2013) (“The court must 1) identify those particular portions of defendant’s testimony that it considers to be
perjurious; and 2) either make a specific finding for each element of perjury or, at least, make a finding that
encompasses all of the factual predicates for a finding of perjury.”).

‘48 United States v. Iverson, 874 F.3d 855, 858-59 (5th Cir. 2017) (“See United States v. Hernandez-Ramirez, 254 F.3d
841, 842-43 (9th Cir. 2001); United States v. Ruff, 79 F.3d 123, 125-26 (11th Cir. 1996).”) (citing to the contrary
United States v. Khimchiachvili, 372 F.3d 75, 80, 82-3 (2d Cir. 2004)).

‘4 United States v. Johnson, 880 F.3d 233 (Sth Cir. 2018); United States. v. Jones, 872 F.3d 483, 493 (7th Cir. 2017)
(“In applying this enhancement based on perjury, the district court should indicate it has found the elements of perjury:
falsity, materiality, and willfulness.”); United States v. Brown, 857 F.3d 334, 342 (6th Cir. 2017) (“Brown’s statements
do not establish obstruction of justice for two reasons. The first is that Brown did not lie. ... The second reason is that
the email did not hurt or retard the investigation.’’); United States v. Thomas, 832 F.3d 1166, 1174 (9th Cir. 2016).

 

Congressional Research Service 20
 

Atign top of FedEx Express’

 

ORIGIN ID:BWCA (850) 871-6251 SHIP DATE: 1°
RICK FERGUSON

ACTWGT: 2.35

CAD: 11451271
1212H EL CAMINO REAL

SAN BRUNO, CA 94066 BILL. SENDER
UNITED STATES US

 

" US DISTRICT COURT SOUTHERN DIS
PRO SE INTAKE UNIT

500 PEARL ST

STE 200

NEW YORK NY 10007
AE ey Fe ee

 

UT

    
     

a

|

 

 

 

NY:

 

 

 

 

IM

SEE NOTICE ON REVERSE fegarding UPS Ter:
- Regulations. Diversion cont

  

ity. Where allowed by law, shipper author
he commodities, technology or software were exported

 
